Exhibit 10.1
Execution Version
PURCHASE AND ASSUMPTION AGREEMENT
dated as of
March 30, 2010
by and among
Investors Savings Bank
And
Millennium BCPBank, National Association
And
Solely with respect to Section 7.6 and Article 11,
BCP Holdings (USA), Inc.
And
Banco Comercial Português, S.A.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
 
            ARTICLE 1 CERTAIN DEFINITIONS     1  
1.1
  Certain Definitions     1  
1.2
  Accounting Terms     9  
1.3
  Interpretation     9  
 
            ARTICLE 2 THE P&A TRANSACTION     10  
2.1
  Purchase and Sale of Assets     10  
2.2
  Assumption of Liabilities     10  
2.3
  Purchase Price     11  
2.4
  Assumption of IRA Account Deposits     11  
 
            ARTICLE 3 CLOSING PROCEDURES; ADJUSTMENTS     12  
3.1
  Closing     12  
3.2
  Payment at Closing     12  
3.3
  Adjustment of Purchase Price     12  
3.4
  Proration; Other Closing Date Adjustments     13  
3.5
  Seller Deliveries     13  
3.6
  Purchaser Deliveries     14  
3.7
  Allocation of Purchase Price     15  
 
            ARTICLE 4 TRANSITIONAL MATTERS     15  
4.1
  Transitional Arrangements     15  
4.2
  Customers     16  
4.3
  Direct Deposits     18  
4.4
  Direct Debits     18  
4.5
  Escheat Deposits     18  
4.6
  Access to Records     18  
4.7
  Interest Reporting and Withholding     19  
4.8
  Negotiable Instruments     19  
4.9
  ATM/Debit Cards; POS Cards     19  
4.10
  Data Processing Conversion for the Branches and Handling of Certain Items    
20  
4.11
  Employee Training     21  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page  
 
           
4.12
  Post-Closing Obligations     21  
4.13
  Non-Disclosure and Confidentiality Agreements     22  
 
            ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF SELLER     22  
5.1
  Corporate Organization and Authority     22  
5.2
  No Conflicts     22  
5.3
  Approvals and Consents     22  
5.4
  Leases     23  
5.5
  Undisclosed Liabilities     23  
5.6
  Regulatory Matters     23  
5.7
  Compliance with Laws     23  
5.8
  Records     23  
5.9
  Title to Assets     24  
5.10
  Deposits     24  
5.11
  Environmental Laws; Hazardous Substances     24  
5.12
  Purchased Loans     24  
5.13
  Brokers’ Fees     25  
5.14
  Employees     25  
5.15
  Parent Approval     25  
5.16
  Limitations on Representations and Warranties     25  
 
            ARTICLE 6 REPRESENTATIONS AND WARRANTIES OF PURCHASER     25  
6.1
  Corporate Organization and Authority     25  
6.2
  No Conflicts     26  
6.3
  Approvals and Consents     26  
6.4
  Regulatory Matters     26  
6.5
  Litigation and Undisclosed Liabilities     27  
6.6
  Financing to be Available     27  
6.7
  Brokers’ Fees     27  
6.8
  Limitations on Representations and Warranties     27  
 
            ARTICLE 7 COVENANTS OF THE PARTIES     27  
7.1
  Activity in the Ordinary Course     27  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page  
 
           
7.2
  Access and Confidentiality     29  
7.3
  Regulatory Approvals     30  
7.4
  Consents     30  
7.5
  Efforts to Consummate; Further Assurances     31  
7.6
  Solicitation of Accounts     31  
7.7
  Insurance     32  
7.8
  Change of Name, Etc     32  
 
            ARTICLE 8 TAXES AND EMPLOYEES     33  
8.1
  Tax Representations     33  
8.2
  Proration of Taxes     33  
8.3
  Sales and Transfer Taxes     33  
8.4
  Information Returns     33  
8.5
  Payment of Amount Due under Article 8     33  
8.6
  Assistance and Cooperation     34  
8.7
  Transferred Employees     34  
 
            ARTICLE 9 CONDITIONS TO CLOSING     36  
9.1
  Conditions to Obligations of Purchaser     36  
9.2
  Conditions to Obligations of Seller     36  
 
            ARTICLE 10 TERMINATION     37  
10.1
  Termination     37  
10.2
  Effect of Termination     38  
 
            ARTICLE 11 INDEMNIFICATION     38  
11.1
  Indemnification     38  
11.2
  Exclusivity     40  
11.3
  AS-IS Sale; Waiver of Warranties     40  
11.4
  Survival     41  
 
            ARTICLE 12 MISCELLANEOUS     41  
12.1
  Assignment     41  
12.2
  Binding Effect     41  
12.3
  Public Notice     41  

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page    
12.4
  Notices     41  
12.5
  Expenses     42  
12.6
  Governing Law     42  
12.7
  Waiver of Jury Trial     43  
12.8
  Entire Agreement; Amendment     43  
12.9
  Third Party Beneficiaries     43  
12.10
  Counterparts     43  
12.11
  Headings     43  
12.12
  Severability     43  
12.13
  Specific Performance     43  

-iv-



--------------------------------------------------------------------------------



 



List of Schedules

     
Schedule 1.1(a)
  Assumed Contracts
Schedule 1.1(b)
  Branch Employees
Schedule 1.1(c)
  Branches
Schedule 1.1(d)
  Purchaser’s Knowledge
Schedule 1.1(e)
  Seller’s Knowledge
Schedule 1.1(f)
  Personal Property
Schedule 3.5(a)
  Form of Bill of Sale
Schedule 3.5(b)
  Form of Assignment and Assumption Agreement
Schedule 3.5(c)
  Form of Assignment of Lease and Assumption Agreement
Schedule 3.5(d)
  Form of Assignment of Tenant Sublease and Assumption Agreement
Schedule 3.5(f)
  Form of Certificate of Officer
Schedule 3.6(e)
  Form of Certificate of Officer
Schedule 7.4(b)-1
  Estoppel Certificate — Branch Lease
Schedule 7.4(b)-2
  Estoppel Certificate — Tenant Sublease
Schedule 7.4(c)
  Form of Non Disturbance Agreement

-v-



--------------------------------------------------------------------------------



 



     This PURCHASE AND ASSUMPTION AGREEMENT, dated as of March 30, 2010 (this
“Agreement”), is by and among Investors Savings Bank, a New Jersey chartered
savings bank, with its principal office located at 101 JFK Parkway, Short Hills,
New Jersey, 07078 (“Purchaser”), and Millennium bcpbank, n.a., a national
banking association with its principal office located at 255 Lafayette Street,
Newark, New Jersey, 07105 (“Seller”), and solely with respect to Section 7.6 and
Article 11, BCP Holdings (USA), Inc., a Delaware corporation and registered bank
holding company with its principal office located at 255 Lafayette Street,
Newark, New Jersey, 07105 (“Parent”), and Banco Comercial Português, S.A., a
public company (“Sociedade Aberta”) and a limited liability company (“Sociedade
Anónima”), incorporated under the laws of Portugal (hereinafter “BCP”).
RECITALS
     WHEREAS, Seller is a wholly-owned subsidiary of Parent; and
     WHEREAS, Seller desires to sell, and Purchaser desires to acquire, certain
assets of Seller in accordance with the terms and provisions of this Agreement;
and
     WHEREAS, Seller desires to transfer to Purchaser, and Purchaser desires to
assume from Seller, certain liabilities of Seller in accordance with the terms
and provisions of this Agreement; and
     WHEREAS, concurrently with the execution of this Agreement, Purchaser and
BCP, have entered into a remittance processing agreement (the “Remittance
Processing Agreement”) pursuant to which effective immediately after the closing
of the transactions contemplated hereunder, BCP shall provide remittance
processing services for the customers of the Branches (as such term is defined
in Section 1.1) on terms set forth therein.
     NOW, THEREFORE, in consideration of the premises and the mutual promises
and obligations set forth herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, and intending to
be legally bound hereby subject to the terms and conditions set forth herein,
Seller and Purchaser agree as follows:
ARTICLE 1
CERTAIN DEFINITIONS
     1.1 Certain Definitions. The terms set forth below are used in this
Agreement with the following meanings:
     “Accrued Interest” means, as of any date, (i) with respect to a Deposit,
interest which is accrued on such Deposit to but excluding such date and not yet
posted to the relevant deposit account and (ii) with respect to a Purchased
Loan, interest which is accrued on such Purchased Loan to but excluding such
date and not yet posted to the Seller’s general ledger for such Purchased Loan.
     “ACH” has the meaning set forth in Section 4.3.

 



--------------------------------------------------------------------------------



 



     “ACH Direct Deposit Cut-Off Date” has the meaning set forth in Section 4.3.
     “Adjusted Payment Amount” means (x) the aggregate balance (including
Accrued Interest) of the Deposits, minus (y) the Purchase Price, each as set
forth on the Final Closing Statement. For avoidance of doubt, the Adjusted
Payment Amount may be a negative amount.
     “Adjustment Date” has the meaning set forth in Section 3.3(a).
     “Affiliate” means, with respect to any person, any other person directly or
indirectly controlling, controlled by or under common control with such person.
As used in this definition, the term “person” shall be broadly interpreted to
include, without limitation, any corporation, company, partnership and
individual or group.
     “Agreement” has the meaning set forth in the Preamble, including all
schedules, exhibits and addenda, each as amended from time to time in accordance
with Section 12.8(b).
     “Assets” has the meaning set forth in Section 2.1.
     “Assignment and Assumption Agreement” has the meaning set forth in
Section 3.5(b).
     “Assumed Contracts” means the contracts associated with the operation of
the Branches as set forth in Schedule 1.1(a), provided, however, that Purchaser
shall have (i) sixty (60) days from the date hereof in which to reject and not
assume the contracts set forth on Schedule 1.1(a) other than the Real Estate
Leases and the last eleven (11) contracts set forth on the last two pages of
Schedule 1.1(a) (beginning with the contract with JP Morgan and ending with the
contract with Coin Depot/AT Systems/Garda) (the “Last Eleven Contracts”) and
(ii) ninety (90) days from the date hereof in which to reject and not assume the
Last Eleven Contracts. Purchaser shall provide written notice to Seller of any
contracts that it rejects within the time periods set forth in the immediately
preceding sentence and any contracts not so rejected shall be “Assumed
Contracts.”
     “BCP” has the meaning set forth in the Recitals.
     “Branch Employees” means the employees of Seller or its Affiliates employed
at the Branches as of the date hereof who continue to be employed by Seller on
the Closing Date (including, without limitation, those employees who on the
Closing Date are on family and medical leave, military leave or personal,
short-term or long-term disability or pregnancy leave and who are eligible to
return to work under Seller’s policies), except to the extent employees leave
the employ of Seller, and shall include employees hired to replace such
departing employee in the ordinary course of business. The Parties agree that
Schedule 1.1(b) contains a complete list of the employees of Seller or its
Affiliates, who are considered Branch Employees as of the date hereof, including
those employees who as of the date hereof are on family and medical leave,
military leave or personal, short-term or long-term disability or pregnancy
leave and who are eligible to return to work under Seller’s policies. Branch
Employees shall also include any other employees of Seller which Seller and
Purchaser agree shall be hired by Purchaser at Closing. Schedule 1.1(b) shall be
updated promptly upon Purchaser’s request from time to time following the date
hereof to reflect changes to the foregoing with the final such update to occur
no later than ten (10) calendar days prior to the Closing Date.

-2-



--------------------------------------------------------------------------------



 



     “Branch Lease Security Deposit” means any security deposit held by the
lessor under a Branch Lease.
     “Branch Leases” means the leases under which Seller leases land and/or
buildings used as Branches, including without limitation ground leases, and any
amendments or supplements thereto, which leases, including amendments and
supplements thereto, are identified on Schedule 1.1(c) hereto.
     “Branches” means each of the banking offices of Seller at the locations
identified on Schedule 1.1(c) hereto.
     “Business Day” means a day on which banks are generally open for business
in New Jersey, and which is not a Saturday or Sunday.
     “Cash on Hand” means, as of any date, all petty cash, vault cash, teller
cash, ATM cash, prepaid postage and cash equivalents held at a Branch.
     “Closing” and “Closing Date” refer to the closing of the P&A Transaction,
which is to be held on such date as provided in Article 3 hereof and which shall
be deemed to be effective at 11:59 p.m. New Jersey time on such date.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Controlling Party” has the meaning set forth in Section 11.1(f).
     “Customers” shall mean, individually and collectively, the Persons named as
the owners of the deposit accounts relating to the Deposits.
     “Deposit(s)” means all of Seller’s obligations and liabilities relating to
all deposit accounts maintained at the Branches or otherwise, including, without
limitation, all passbook accounts, statement savings accounts, checking, Money
Market and NOW accounts, Interest on Lawyers Trust Accounts (“IOLTAs”),
certificates of deposit, IRA accounts, Prestige accounts and brokered
certificates of deposit, together with Accrued Interest thereon, all as exists
at the close of business on the Closing Date, but excluding any claim or other
liability relating to the origination of any such deposit account or the
administration of any such deposit account prior to the close of business on the
Closing Date.
     “Draft Allocation Statement” has the meaning set forth in Section 3.7(a).
     “Draft Closing Statement” means a draft closing statement, prepared by
Seller, as of the close of business of the third (3rd) Business Day preceding
the Closing Date setting forth an estimated calculation of both the Purchase
Price and the Estimated Payment Amount.
     “Encumbrances” means all mortgages, claims, charges, liens, encumbrances,
easements, limitations, restrictions, commitments and security interests,
ordinances, restrictions, requirements, resolutions, laws or orders of any
governmental authority now or hereafter acquiring jurisdiction over the Assets,
and all amendments or additions thereto in force as of the date of this
Agreement or in force as of the Closing Date, except for statutory liens
securing Tax

-3-



--------------------------------------------------------------------------------



 



and/or other payments not yet due, liens incurred in the ordinary course of
business, including without limitation liens in favor of mechanics or
materialmen, and any such matters as do not materially and adversely affect the
current use of the properties or assets subject thereto or affected thereby or
which otherwise do not materially impair the business operations at such
properties and except for obligations pursuant to applicable escheat and
unclaimed property laws relating to the Escheat Deposits.
     “Environmental Law” means any Federal, state, or local law, statute, rule,
regulation, code, rule of common law, order, judgment, decree, injunction or
agreement with any Federal, state, or local governmental authority, (a) relating
to the protection, preservation or restoration of the environment (including,
without limitation, air, water vapor, surface water, groundwater, drinking water
supply, surface land, subsurface land, plant and animal life or any other
natural resource) or to human health or safety or (b) the exposure to, or the
use, storage, recycling, treatment, generation, transportation, processing,
handling, labeling, production, release or disposal of Hazardous Substances, in
each case as amended and now in effect. Environmental Laws include, without
limitation, the Clean Air Act (42 USC §7401 et seq.); the Comprehensive
Environmental Response Compensation and Liability Act (42 USC §9601 et seq.);
the Resource Conservation and Recovery Act (42 USC §6901 et seq.); the Federal
Water Pollution Control Act (33 USC §1251 et seq.); and the Occupational Safety
and Health Act (29 USC §651 et seq.).
     “Escheat Deposits” means, as of any date, Deposits and safe deposit box
contents, in each case held on such date at the Branches which become subject to
escheat, in the calendar year in which the Closing occurs, to any governmental
authority pursuant to applicable escheat and unclaimed property laws.
     “Estimated Payment Amount” means (x) the aggregate balance (including
Accrued Interest) of the Deposits, minus (y) the Estimated Purchase Price, each
as set forth on the Draft Closing Statement as reasonably agreed upon prior to
Closing between Seller and Purchaser. For avoidance of doubt, the Estimated
Payment Amount may be a negative amount.
     “Estimated Purchase Price” means the Purchase Price as set forth on the
Draft Closing Statement.
     “Excluded Taxes” means any Taxes of, or relating to, the Assets, the
Liabilities or the operation of the Branches for, or applicable to, the
Pre-Closing Tax Period.
     “FDIC” means the Federal Deposit Insurance Corporation.
     “Federal Funds Rate” on any day means the per annum rate of interest
(rounded upward to the nearest 1/100 of 1%) which is the weighted average of the
rates on overnight federal funds transactions arranged on such day or, if such
day is not a Business Day, the previous Business Day, by federal funds brokers
computed and released by the Federal Reserve Bank of New York (or any successor)
in substantially the same manner as such Federal Reserve Bank currently computes
and releases the weighted average it refers to as the “Federal Funds Effective
Rate” at the date of this Agreement.
     “Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.

-4-



--------------------------------------------------------------------------------



 



     “FedWire Direct Deposit Cut-Off Date” has the meaning set forth in
Section 4.3.
     “Final Allocation Statement” has the meaning set forth in Section 3.7(a).
     “Final Closing Statement” means a final closing statement, prepared by
Seller in accordance with the accounting policies used in preparing the Draft
Closing Statement, on or before the thirtieth (30th) calendar day following the
Closing Date setting forth both the Purchase Price and the Adjusted Payment
Amount.
     “GAAP” has the meaning set forth in Section 1.2.
     “Hazardous Substance” means any substance, whether liquid, solid or gas
(a) listed, identified or designated as hazardous or toxic; (b) which, applying
criteria specified in any Environmental Law, is hazardous or toxic; or (c) the
use or disposal, or any manner or aspect of management or handling, of which is
regulated under Environmental Law.
     “Information” has the meaning set forth in Section 7.2(b).
     “IRA” means an “individual retirement account” or similar account created
by a trust for the exclusive benefit of any individual or his beneficiaries in
accordance with the provisions of Section 408 of the Code.
     “IRS” means the Internal Revenue Service.
     “Item” means checks, drafts, negotiable orders of withdrawal and items of a
like kind which are drawn on or deposited and credited to the Deposit accounts.
     “Lease Assignments” has the meaning set forth in Section 3.5(c).
     “Liabilities” has the meaning set forth in Section 2.2(a).
     “Lien” shall mean any pledge, lien, security interest or mortgage.
     “Loans” shall mean all loans owned or serviced by Seller as of the date
hereof, and as such loans may be increased, decreased, amended, renewed or
extended in the ordinary course of business in accordance with terms in
existence as of the date hereof, and that remain outstanding as of the Closing
Date, and all other loans originated by Seller in the normal course of business
consistent with practice in effect on the date hereof, and that are outstanding
as of the Closing Date.
     “Loan Purchase Agreement” means the agreement to be negotiated and entered
into between Purchaser and Seller providing for the terms of the purchase by
Purchaser of Loans owned by Seller or its Affiliates. The parties shall use
their best efforts to negotiate and enter into the Loan Purchase Agreement
within 90 days of the date of this Agreement.
     “Loan Servicing Agreement” means the agreement, if any, entered into
between Purchaser and Seller for the servicing of all Loans that are not
Purchased Loans. The parties shall use their best efforts to negotiate and enter
into the Loan Servicing Agreement within 90

-5-



--------------------------------------------------------------------------------



 



days of the date of this Agreement. Purchaser shall have a right of first
refusal with respect to any proposed sale by Seller of the Serviced Loans. The
Loans shall be serviced for an annual servicing fee to be negotiated and
calculated on the average daily principal balances outstanding, which servicing
fee shall be due for the first year regardless of any sale of the Serviced
Loans.
     “Loan Value” shall mean, as of the Closing Date, the purchase price of the
Purchased Loans as set forth in the Loan Purchase Agreement, plus Accrued
Interest thereon.
     “Loss” means the amount of losses, liabilities, damages and reasonable
expenses actually incurred by the indemnified party or its Affiliates in
connection with the matters described in Section 11.1, less the amount of the
economic benefit (if any) to the indemnified party or its Affiliates obtained or
to be obtained in connection with any such damage, loss, liability or expense
(including net Tax benefits obtainable under applicable law, amounts recovered
under insurance policies net of deductibles, recovery by setoffs or
counterclaims, and other economic benefits).
     “Material Adverse Effect” means (a) with respect to Seller, a material
adverse effect on (i) the business or direct economic results of operations of
the Branches, taken as a whole (excluding any effect to the extent arising out
of or resulting from (A) changes, after the date hereof, in generally accepted
accounting principles or regulatory accounting requirements applicable to banks
or savings associations and their holding companies generally, (B) changes,
after the date hereof, in laws, rules or regulations of general applicability or
interpretations thereof by courts or governmental agencies or authorities,
(C) changes, after the date hereof, in global or national political conditions
or in general U.S. or global economic or market conditions affecting banks or
their holding companies generally (including changes in interest or exchange
rates or in credit availability and liquidity), (D) public disclosure of the
transactions contemplated hereby, including the impact thereof on customers,
suppliers, licensors and employees, or (E) the commencement, occurrence,
continuation or intensification of any war, sabotage, armed hostilities or acts
of terrorism not directly involving the Deposits or Assets, or (ii) the ability
of Seller to timely consummate the P&A Transaction as contemplated by this
Agreement, and (b) with respect to Purchaser, a material adverse effect on the
ability of Purchaser to perform any of its financial or other obligations under
this Agreement, including the ability of Purchaser to timely consummate the P&A
Transaction as contemplated by this Agreement.
     “Non-Controlling Party” has the meaning set forth in Section 11.1(f).
     “OCC” means the Office of the Comptroller of the Currency.
     “Order” has the meaning set forth in Section 9.1(b).
     “Overdrafts” means those overdrafts of the book balance of any deposit
accounts which are not overdrawn for more than ten (10) days as of the Closing
Date and which are not evidenced by a customer loan and promissory note.
     “P&A Transaction” means the purchase and sale of Assets and the assumption
of Liabilities described in Sections 2.1 and 2.2.

-6-



--------------------------------------------------------------------------------



 



     “Parent” has the meaning set forth in the Preamble.
     “Personal Property” means all of the personal property goods of Seller
located in the Branches, consisting of the trade fixtures, shelving, furniture,
on-premises ATMs (excluding Seller licensed software), equipment, security
systems, safe deposit boxes (exclusive of contents), vaults, sign structures
(exclusive of signage containing any trade name, trademark or service mark, if
any, of Seller or any of its Affiliates), including replacements to any of the
foregoing in the ordinary course of the operation of the Branches through the
Closing Date, and supplies, excluding any items consumed or disposed of, but
including new items acquired or obtained, in the ordinary course of the
operation of the Branches through the Closing Date and any other equipment not
located in the Branches to be agreed upon by Seller and Purchaser; provided,
however, that the foregoing shall not include any (i) controller or server of
the branch or (ii) personal computers unless Purchaser and Seller agree
otherwise. A list of the Personal Property is set forth on Schedule 1.1(f) and
such Schedule 1.1(f) sets forth the Personal Property to be purchased hereunder
by Purchaser.
     “POS” has the meaning set forth in Section 4.9.
     “Post-Closing Processing Period” has the meaning set forth in
Section 4.2(c).
     “Pre-Closing Tax Period” means a taxable period or portion thereof that
ends on or prior to the Closing Date; if a taxable period begins on or prior to
the Closing Date and ends after the Closing Date, then the portion of the
taxable period that ends on and includes the Closing Date shall constitute the
Pre-Closing Tax Period.
     “Property Taxes” means real, personal, and intangible ad valorem property
Taxes.
     “Purchase Price” has the meaning set forth in Section 2.3.
     “Purchased Loans” means the Loans to be purchased by Purchaser (at fair
market value) pursuant to the Loan Purchase Agreement, it being the intent of
Seller and Purchaser that Purchaser shall purchase between 30% and 40% of the
Loans upon completion of diligence and a loan file review, which review and
diligence shall be completed by Purchaser no later than 90 calendar days after
the date of this Agreement, provided; however, that if a Loan, as of the Closing
Date, is (i) subject to a current legal proceeding related to a Customer’s
inability or refusal to pay such loan, or (ii) not current and with respect to
which proceedings are pending against the obligor or obligors, or guarantors,
co-signers, indemnitors, pledgors, grantors and any other entity that is
obligated to make payment under the Loan, of such loan under Title 11 of the
United States Code, or (iii) Nonperforming, then such Loan will become a
“Serviced Loan” and not a Purchased Loan.
     “Purchaser” has the meaning set forth in the Preamble.
     “Purchaser Taxes” has the meaning set forth in Section 11.1(f).
     “Purchaser’s Knowledge” or other similar phrases means information that is
actually known to the persons set forth on Schedule 1.1(d).

-7-



--------------------------------------------------------------------------------



 



     “Records” means as to the Assets and Liabilities, all records and original
documents, or where reasonable, appropriate copies thereof, in Seller’s
possession that pertain to and are used by Seller to administer, reflect,
monitor, evidence or record information respecting the business or conduct of
the Branches (including transaction tickets through the Closing Date and all
records for closed accounts located in Branches and excluding any other
transaction tickets and records for closed accounts) and all such records and
original documents, or where reasonable and appropriate copies thereof,
regarding the Assets, or the Deposits, including all such records maintained on
electronic or magnetic media in the electronic database system of Seller
reasonably accessible by Branch, or to comply with the applicable laws and
governmental regulations to which the Deposits are subject, including but not
limited to applicable unclaimed property and escheat laws.
     “Regulatory Approvals” means the following approvals required to consummate
the P&A Transaction: the approval of the FDIC, the OCC, the State of New Jersey
Department of Banking and Insurance, the State of New York Banking Department,
the Commonwealth of Massachusetts Division of Banks and, if required, the
approval of the Federal Reserve Board.
     “Regulatory Authority” means any federal or state banking, other
regulatory, self-regulatory or enforcement authority or any court,
administrative agency or commission or other governmental authority or
instrumentality.
     “Remittance Processing Agreement” has the meaning set forth in the
Recitals.
     “Returned Items” has the meaning set forth in Section 4.10(c).
     “Safe Deposit Agreements” means the agreements relating to safe deposit
boxes located in the Branches.
     “Seller” has the meaning set forth in the Preamble.
     “Seller Disclosure Schedule” means the disclosure schedule of Seller
delivered to Purchaser in connection with the execution and delivery of this
Agreement.
     “Seller Taxes” has the meaning set forth in Section 11.1(f).
     “Seller’s Knowledge” or other similar phrases means information that is
actually known to the persons set forth on Schedule 1.1(e).
     “Serviced Loans” means the Loans, other than the Purchased Loans, to be
serviced by Purchaser pursuant to the Loan Servicing Agreement.
     “Straddle Period” means any taxable period beginning on or prior to and
ending after the Closing Date.
     “Tax Claim” has the meaning set forth in Section 11.1(f).
     “Tax Returns” means any report, return, declaration, statement, claim for
refund, information return or statement relating to Taxes or other information
or document required to be

-8-



--------------------------------------------------------------------------------



 



supplied to a taxing authority in connection with Taxes, including any schedule
or attachment thereto, and including any amendment thereof.
     “Taxes” means all taxes, charges, fees, levies or other like assessments,
including income, gross receipts, excise, real and personal and intangible
property, sales, use, transfer (including transfer gains taxes), withholding,
license, payroll, recording, ad valorem and franchise taxes, whether computed on
a separate or consolidated, unitary or combined basis or in any other manner,
whether disputed or not and including any obligation to indemnify or otherwise
assume or succeed to the tax liability of another person, imposed by the United
States, or any state, local or foreign government or subdivision or agency
thereof and such term shall include any interest, penalties or additions to tax
attributable to such assessments.
     “Tenant Sublease Assignments” has the meaning set forth in Section 3.5(d).
     “Tenant Subleases” means subleases or other use agreements between Seller
and tenants with respect to the Branch Leases.
     “Tenant Security Deposit” means any security deposit held by Seller with
respect to a Tenant Sublease.
     “Transaction Account” means any account at a Branch in respect of which
deposits therein are withdrawable in practice upon demand or upon which third
party drafts may be drawn by the depositor, including checking accounts,
negotiable order of withdrawal accounts and money market deposit accounts.
     “Transfer Taxes” has the meaning set forth in Section 8.3.
     “Transferred Employee” has the meaning set forth in Section 8.7(a).
     1.2 Accounting Terms. All accounting terms not otherwise defined herein
shall have the respective meanings assigned to them in accordance with
consistently applied generally accepted accounting principles as in effect from
time to time in the United States of America (“GAAP”).
     1.3 Interpretation. All references in this Agreement to Articles or
Sections are references to Articles or Sections of this Agreement, unless some
other reference is clearly indicated. The rule of construction against the
draftsman shall not be applied in interpreting and construing this Agreement.
The parties have participated jointly in the negotiation and drafting of this
Agreement. In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the parties
and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any of the provisions of this Agreement.

-9-



--------------------------------------------------------------------------------



 



ARTICLE 2
THE P&A TRANSACTION
     2.1 Purchase and Sale of Assets. Subject to the terms and conditions set
forth in this Agreement, at the Closing, Seller shall grant, sell, convey,
assign, transfer and deliver to Purchaser, and Purchaser shall purchase and
accept from Seller, all of Seller’s right, title and interest, as of the Closing
Date, in and to the following (collectively, the “Assets”):

  (i)   Cash on Hand;     (ii)   the Personal Property;     (iii)   Seller’s
interests in the Branch Leases and Tenant Subleases;     (iv)   Seller’s
interests in the Assumed Contracts;     (v)   the Branch Lease Security
Deposits;     (vi)   the Safe Deposit Agreements;     (vii)   the Purchased
Loans;     (viii)   the Overdrafts; and     (ix)   the Records.

     2.2 Assumption of Liabilities. (a) Subject to the terms and conditions set
forth in this Agreement, at the Closing, Purchaser shall assume, pay, perform
and discharge all duties, responsibilities, obligations or liabilities of Seller
(whether accrued, contingent or otherwise) to be discharged, performed,
satisfied or paid on or after the Closing Date, with respect to the following
(collectively, the “Liabilities”):

  (i)   the Deposits, including IRA Accounts to the extent contemplated by
Section 2.4;     (ii)   the Branch Leases, Tenant Subleases and Tenant Security
Deposits;     (iii)   the Assumed Contracts;     (iv)   the Safe Deposit
Agreements;     (v)   except as set forth in Section 8.7(c), all liabilities
arising out of the employment of the Branch Employees; and     (vi)   any
liability for (a) Taxes of, or relating to, the Assets, the Liabilities or the
business or operation of the Branches, other than Excluded Taxes and
(b) Transfer Taxes.

-10-



--------------------------------------------------------------------------------



 



          (b) Notwithstanding anything to the contrary in this Agreement,
Purchaser shall not assume or be bound by any duties, responsibilities,
obligations or liabilities of Seller, or of any of Seller’s Affiliates, of any
kind or nature, known, unknown, contingent or otherwise, other than the
Liabilities or as otherwise expressly set forth herein.
     2.3 Purchase Price. The purchase price (“Purchase Price”) for the
assumption of Liabilities and the purchase of the Assets shall be the sum of:
          (a) An amount equal to 0.11% of the average daily balance (including
Accrued Interest) of the Deposits for the period commencing ten (10) calendar
days prior to and inclusive of the second (2nd) Business Day prior to the
Closing Date and ending on the second (2nd) Business Day prior to the Closing
Date, provided however that no premium shall be paid on any Deposits that are
brokered deposits, any deposits associated with Seller’s Affiliates, or any
Prestige deposit accounts;
          (b) The Loan Value with respect to the Purchased Loans;
          (c) The principal amount of the Overdrafts, provided however that
(i) Seller shall refund to Purchaser the amount of such Overdrafts to the extent
that such amount shall remain uncollected as of 30 days following the Closing
Date, plus accrued interest at the Federal Funds Rate from the Closing Date
through the date of collection and (ii) any subsequent collection of such amount
of Overdrafts refunded by Seller shall be transferred within one (1) Business
Day to Seller by Purchaser;
          (d) The aggregate amount of Cash on Hand as of the Closing Date;
          (e) The Branch Lease Security Deposits; and
          (f) One Million Eight Hundred Eighty One Thousand Seven Hundred Twenty
and 61/100 Dollars ($1,881,720.61) for the Personal Property.
     2.4 Assumption of IRA Account Deposits. With respect to Deposits in IRAs,
Seller will use reasonable efforts and will cooperate with Purchaser in taking
any action reasonably necessary to accomplish either the appointment of
Purchaser as successor custodian or the delegation to Purchaser (or to an
Affiliate of Purchaser) of Seller’s authority and responsibility as custodian of
all such IRA deposits, including, but not limited to, sending to the depositors
thereof appropriate notices, cooperating with Purchaser (or such Affiliate) in
soliciting consents from such depositors, and filing any appropriate
applications with applicable Regulatory Authorities. If any such delegation is
made to Purchaser (or such Affiliate), Purchaser (or such Affiliate) will
perform all of the duties so delegated and comply with the terms of Seller’s
agreement with the depositor of the IRA deposits affected thereby.

-11-



--------------------------------------------------------------------------------



 



ARTICLE 3
CLOSING PROCEDURES; ADJUSTMENTS
     3.1 Closing. (a) The Closing will be held at the offices of Investors
Savings Bank, at 101 JFK Parkway, Short Hills, New Jersey, or such other place
as may be agreed to by the parties.
          (b) Subject to the satisfaction or, where legally permitted, the
waiver of the conditions set forth in Article 9, the parties anticipate that the
Closing Date shall occur on a mutually agreeable date, it being the intention of
the parties to have the Closing on the last Friday of the month during which all
regulatory approvals are received and all related waiting periods have expired.
Unless the parties agree pursuant to Section 4.10(a) that the conversion of the
data processing with respect to the Branches and the Assets and Liabilities will
be performed on a date other than the Closing Date, the Closing Date shall be a
Friday.
     3.2 Payment at Closing. (a) At Closing, (i) if the Estimated Payment Amount
is a positive amount, Seller shall pay to Purchaser an amount in dollars equal
to such positive amount, or (ii) if the Estimated Payment Amount is a negative
amount, Purchaser shall pay to Seller an amount in dollars equal to the absolute
value of such negative amount. In addition, Purchaser shall be responsible for
payment of any Transfer Taxes due or incurred in connection with the
transactions contemplated by this Agreement.
          (b) All payments to be made hereunder by one party to the other shall
be made by wire transfer of immediately available funds (in all cases to an
account specified in writing by Seller or Purchaser, as the case may be, to the
other not later than the third (3rd) Business Day prior to the Closing Date) on
or before 12:00 noon New Jersey time on the date of payment.
          (c) If any instrument of transfer contemplated herein shall be
recorded in any public record before the Closing and thereafter the Closing does
not occur, then at the request of such transferring party the other party will
deliver (or execute and deliver) such instruments and take such other action as
such transferring party shall reasonably request to revoke such purported
transfer.
     3.3 Adjustment of Purchase Price. (a) On or before 12:00 noon New Jersey
time on the thirtieth (30th) calendar day following the Closing Date (the
“Adjustment Date”), Seller shall deliver to the Purchaser the Final Closing
Statement and shall make available such work papers, schedules and other
supporting data as may be reasonably requested by Purchaser to enable it to
verify the amounts set forth in the Final Closing Statement.
          (b) The determination of the Adjusted Payment Amount shall be final
and binding on the parties hereto on the thirtieth (30th) calendar day after
receipt by Purchaser of the Final Closing Statement, unless Purchaser shall
notify Seller in writing of its disagreement with any amount included therein or
omitted therefrom, in which case, if the parties are unable to resolve the
disputed items within ten (10) Business Days of the receipt by Seller of notice
of such disagreement, such items shall be determined by a nationally recognized
independent

-12-



--------------------------------------------------------------------------------



 



accounting firm selected by mutual agreement between Seller and Purchaser. Such
accounting firm shall be instructed to resolve the disputed items within ten
(10) Business Days of engagement, to the extent reasonably practicable. The
determination of such accounting firm shall be final and binding on the parties
hereto. The fees of any such accounting firm shall be divided equally between
Seller and Purchaser.
          (c) On or before 12:00 noon New Jersey time on the tenth (10th)
Business Day after the Adjusted Payment Amount shall have become final and
binding or, in the case of a dispute, the date of the resolution of the dispute
pursuant to Section 3.3(b) above, if the Adjusted Payment Amount is greater than
the Estimated Payment Amount, Seller shall pay to Purchaser an amount in dollars
equal to such excess, plus interest on such excess amount from the Closing Date
to but excluding the payment date, at the Federal Funds Rate or, if the
Estimated Payment Amount is less than the Adjusted Payment Amount, Purchaser
shall pay to Seller an amount in dollars equal to such excess, plus interest on
such excess amount from the Closing Date to but excluding the payment date, at
the Federal Funds Rate. Any payments required by Section 3.4 shall be made
contemporaneously with the foregoing payment.
     3.4 Proration; Other Closing Date Adjustments. (a) Except as otherwise
specifically provided in this Agreement, it is the intention of the parties that
Seller will operate the Branches for its own account until 11:59 p.m. New Jersey
time on the Closing Date, and that Purchaser shall operate the Branches, hold
the Assets and assume the Liabilities for its own account as of 12:00 a.m. on
the date after the Closing Date. Thus, except as otherwise specifically provided
in this Agreement, items of income and expense, as defined herein, shall be
prorated as of 11:59 p.m. New Jersey time on the Closing Date, and settled
between Seller and Purchaser on the Closing Date, whether or not such adjustment
would normally be made as of such time; provided, however, if such item cannot
be settled on the Closing Date, it shall be included as an adjustment on the
Final Closing Statement. Items of proration will be handled at Closing as an
adjustment to the Purchase Price unless otherwise agreed by the parties hereto.
          (b) For purposes of this Agreement, items of proration and other
adjustments shall include, without limitation: (i) rental payments under the
Branch Leases and the Tenant Subleases; (ii) insurance premium payments,
(iii) Property Taxes and assessments; (iv) FDIC deposit insurance assessments;
(v) trustee or custodian fees on IRA Accounts; (vi) prepaid expenses and items
and accrued but unpaid liabilities, as of the close of business on the Closing
Date; (vii) safe deposit rental payments previously received by Seller; and
(viii) interest payments on Purchased Loans.
     3.5 Seller Deliveries. At the Closing, Seller shall deliver to Purchaser:
          (a) A bill of sale in substantially the form of Schedule 3.5(a),
pursuant to which the Personal Property shall be transferred to Purchaser “AS
IS”, “WHERE IS” and with all faults;
          (b) An assignment and assumption agreement in substantially the form
of Schedule 3.5(b) (except as otherwise required by local state law), with
respect to the Liabilities, (the “Assignment and Assumption Agreement”);

-13-



--------------------------------------------------------------------------------



 



          (c) Lease assignment and assumption agreements, in recordable form, in
substantially the form of Schedule 3.5(c), with respect to each of the Branch
Leases (the “Lease Assignments”);
          (d) Tenant sublease assignment and assumption agreements in
substantially the form of Schedule 3.5(d), with respect to each of the Branch
Leases (the “Tenant Sublease Assignments”);
          (e) All Records relating to the Purchased Loans (including, among
other things, all original Purchased Loan documents) and Deposits;
          (f) An Officer’s Certificate in substantially the form of
Schedule 3.5(f);
          (g) The Draft Closing Statement;
          (h) Seller’s resignation as trustee or custodian, as applicable, with
respect to each IRA included in the Deposits and designation of Purchaser as
successor trustee or custodian with respect thereto, as contemplated by
Section 2.4;
          (i) A certificate of non-foreign status pursuant to Treasury
Regulations Section 1.1445-2(b)(2) from Seller; and
          (j) Such other documents as the parties determine are reasonably
necessary to consummate the P&A Transaction as contemplated hereby.
     3.6 Purchaser Deliveries. At the Closing, Purchaser shall deliver to
Seller:
          (a) The Assignment and Assumption Agreement;
          (b) Purchaser’s acceptance of its appointment as successor trustee or
custodian, as applicable, of the IRA Accounts included in the Deposits and
assumption of the fiduciary obligations of the trustee or custodian with respect
thereto, as contemplated by Section 2.4;
          (c) The Lease Assignments and such other instruments and documents as
any landlord under a Branch Lease may reasonably require as necessary for
providing for the assumption by Purchaser of a Branch Lease, each such
instrument and document in form and substance reasonably satisfactory to the
parties and dated as of the Closing Date;
          (d) The Tenant Sublease Assignments and such other instruments and
documents as any subtenant under a Tenant Sublease may reasonably require as
necessary for providing for the assumption by Purchaser of a Tenant Sublease,
each such instrument and document in form and substance reasonably satisfactory
to the parties and dated as of the Closing Date;
          (e) An Officer’s Certificate in substantially the form of
Schedule 3.6(e); and

-14-



--------------------------------------------------------------------------------



 



          (f) Such other documents as the parties determine are reasonably
necessary to consummate the P&A Transaction as contemplated hereby.
     3.7 Allocation of Purchase Price. (a) No later than the Adjustment Date,
Seller shall prepare and deliver to Purchaser a draft of a statement (the “Draft
Allocation Statement”) setting forth the allocation of the total consideration
paid by Purchaser to Seller pursuant to this Agreement among the Assets for
purposes of Section 1060 of the Code. If, within thirty (30) calendar days of
the receipt of the Draft Allocation Statement, Purchaser shall not have objected
in writing to such draft, the Draft Allocation Statement shall become the Final
Allocation Statement, as defined below. If Purchaser objects to the Draft
Allocation Statement in writing within such thirty (30) calendar-day period,
Purchaser and Seller shall negotiate in good faith to resolve any disputed
items. If, within ninety (90) calendar days after the Adjustment Date, Purchaser
and Seller fail to agree on such allocation, any disputed aspects of such
allocation shall be resolved by a nationally recognized independent accounting
firm mutually acceptable to Purchaser and Seller. The allocation of the total
consideration, as agreed upon by Purchaser and Seller (as a result of either the
Purchaser’s failure to object to the Draft Allocation Statement or of good faith
negotiations between Purchaser and Seller) or determined by an accounting firm
under this Section 3.7(a), (the “Final Allocation Statement”) shall be final and
binding upon the parties. Each of Purchaser and Seller shall bear all fees and
costs incurred by it in connection with the determination of the allocation of
the total consideration, except that the parties shall each pay one-half (50%)
of the fees and expenses of such accounting firm.
          (b) Purchaser and Seller shall report the transaction contemplated by
this Agreement (including income Tax reporting requirements imposed pursuant to
Section 1060 of the Code) in accordance with the allocation specified in the
Final Allocation Statement. Each of Purchaser and Seller agrees to timely file,
or cause to be timely filed, IRS Form 8594 (or any comparable form under state
or local Tax law) and any required attachment thereto in accordance with the
Final Allocation Statement. Except as otherwise required pursuant to a
“determination” under Section 1313 of the Code (or any comparable provision of
state or local law), neither Purchaser nor Seller shall take, or shall permit
its Affiliates to take, a Tax position which is inconsistent with the Final
Allocation Statement. In the event any party hereto receives notice of an audit
in respect of the allocation of the consideration paid for the Assets, such
party shall immediately notify the other party in writing as to the date and
subject of such audit.
ARTICLE 4
TRANSITIONAL MATTERS
     4.1 Transitional Arrangements. Seller and Purchaser agree to cooperate and
to proceed as follows to effect the transfer of account record responsibility
for the Branches:
          (a) Not later than thirty (30) calendar days after the date of this
Agreement, Seller will meet with Purchaser to investigate, confirm and agree
upon mutually acceptable transaction settlement procedures and specifications,
files, procedures and schedules, for the transfer of account record
responsibility; provided, however, that Seller shall not be obligated under this
Agreement to provide Purchaser any information regarding Seller’s relationship
with

-15-



--------------------------------------------------------------------------------



 



the customers outside of the relevant Branch (e.g., other customer products,
householding information).
          (b) Seller shall use its best efforts to deliver to Purchaser the
mutually agreed upon specifications and conversion sample files within thirty
(30) calendar days after the date of this Agreement, provided, however, that
Seller shall have up to sixty (60) calendar days after the date of this
Agreement to deliver such mutually agreed upon specifications and conversion
sample files to Purchaser.
          (c) From time to time prior to the Closing, after Purchaser has tested
and confirmed the conversion sample files, Purchaser may request and Seller
shall provide reasonable additional file-related information, including, without
limitation, complete name and address, account masterfile, ATM account number
information, applicable transaction and stop/hold/caution information,
account-to-account relationship information and any other related information
with respect to the Deposits.
          (d) From the date of this Agreement, through the Closing and for a
reasonable period of time thereafter, upon the reasonable request of Purchaser,
Seller will cooperate with Purchaser and will make available from time to time a
reasonable number of technical personnel for consultation with Purchaser
concerning matters other than the matters referred to in this Section 4.1.
          (e) Upon the reasonable request of Purchaser, Seller will cooperate to
assist Purchaser with respect to the continuation, at Purchaser’s expense, of
any third-party vendor services to the Branches from and after the Closing Date.
From the date of this Agreement until the Closing, Seller and Purchaser shall
cooperate in good faith to address any transitional issues that may arise and
that are not specifically addressed in this Article 4.
     4.2 Customers. (a) Not earlier than the Business Day after the latter of
the date of (1) receipt by Purchaser of all Regulatory Approvals or (2) receipt
by Seller from Purchaser of a schedule of the Purchased Loans, which schedule
shall include a purchase price for such Purchased Loans that is acceptable to
Seller (unless Seller and Purchaser fail to enter into a Loan Purchase
Agreement, in which case the date shall be ninety (90) calendar days after the
date hereof), provided, however, that such date is not more than forty-five
(45) calendar days prior to the Closing Date:

  (i)   Seller will notify the holders of Deposits to be transferred on the
Closing Date that, subject to the terms and conditions of this Agreement,
Purchaser will be assuming liability for such Deposits; and     (ii)   each of
Seller and Purchaser shall provide, or join in providing where appropriate, all
notices to customers of the Branches and other persons that either Seller or
Purchaser, as the case may be, is required to give under applicable law or the
terms of any other agreement between Seller and any customer in connection with
the transactions contemplated hereby.

-16-



--------------------------------------------------------------------------------



 



A party proposing to send or publish any notice or communication pursuant to
this Section 4.2 shall furnish to the other party a copy of the proposed form of
such notice or communication, to the extent reasonably practicable, two
(2) Business Days, but in any event at least one (1) Business Day, in advance of
the proposed date of the first mailing, posting, or other dissemination thereof
to customers, and shall not unreasonably refuse to amend such notice to
incorporate any changes that the other such party proposes as necessary to
comply with applicable law. All costs and expenses of any notice or
communication sent or published by Purchaser or Seller shall be the
responsibility of the party sending such notice or communication and all costs
and expenses of any joint notice or communication shall be shared equally by
Seller and Purchaser. As soon as reasonably practicable and in any event within
thirty (30) calendar days after the date hereof, Seller shall provide to
Purchaser a report of the names and addresses of the owners of the Deposits and
the lessees of the safe deposit boxes as of the date hereof in connection with
the mailing of such materials. No communications by Purchaser, and no
communications by Seller outside the ordinary course of business, to any such
owners, customers or lessees shall be made prior to the Closing Date except as
provided in this Agreement or otherwise agreed to by the parties in writing.
          (b) Following the giving of any notice described in paragraph
(a) above, Purchaser and Seller shall deliver to each new customer at any of the
Branches such notice or notices as may be reasonably necessary to notify such
new customers of Purchaser’s pending assumption of liability for the Deposits
and to comply with applicable law.
          (c) Notwithstanding the provisions of Section 7.6, neither Purchaser
nor Seller shall object to the use, by depositors of the Deposits, of payment
orders issued to or ordered by such depositors on or prior to the Closing Date,
which payment orders bear the name, or any logo, trademark, service mark or the
proprietary mark of Seller, or any of their respective Affiliates; provided,
however, that Purchaser shall notify Deposit account customers that, upon the
expiration of a post-Closing processing period, which shall be sixty
(60) calendar days after Closing Date (the “Post-Closing Processing Period”),
any Items which are drawn on Seller shall not thereafter be honored by Seller.
Such notice shall be given by delivering written instructions to such effect to
such Deposit account customers in accordance with this Section 4.2.
          (d) During the period beginning on the Closing Date and ending on the
ninetieth (90th) calendar day thereafter, Seller shall, by commercially
reasonable efforts and at Purchaser’s expense (A) accept as a correspondent bank
for forwarding to Purchaser all Items which are presented to Seller for payment
or credit in any manner including, without limitation, through Seller’s Federal
Reserve cash letters or correspondent bank cash letters or deposited by Deposit
account customers, correspondent banks or others but excluding ATM withdrawals,
deposits and transfers unless initiated with an automated teller machine card
issued by Purchaser; and (B) batch all such items in paper format (checks or
IRDs) or electronic format and have them available for pickup by Purchaser no
later than 12:00 noon New Jersey time on the Business Day after presentation to
Seller. For deposits processed in error by Seller, copies of the deposit slips
and copies of the deposited items will be batched and provided to Purchaser by
12:00 noon New Jersey time on the next Business Day and will be provided via
secured email to allow memo posting of the deposits to the customer accounts.

-17-



--------------------------------------------------------------------------------



 



     4.3 Direct Deposits. Seller will use its reasonable best efforts to
transfer to Purchaser on the Closing Date all of those automated clearing house
(“ACH”) and FedWire direct deposit arrangements related (by agreement or other
standing arrangement) to the Deposits. For a period of ninety (90) calendar days
following the Closing, in the case of ACH direct deposits to accounts containing
Deposits (the final Business Day of such period being the “ACH Direct Deposit
Cut-Off Date”), Seller shall transfer to Purchaser all received ACH direct
deposits each Business Day at 10:00 a.m. New Jersey time, to the extent
reasonably practicable, but in any event not later than 10:30 a.m. New Jersey
time. Such transfers shall contain Direct Deposits effective for that Business
Day only. On each Business Day, for a period of thirty (30) calendar days
following the Closing Date (the final Business Day of such period being the
“FedWire Direct Deposit Cut-Off Date”), FedWires received by Seller shall be
returned (as soon as is practicable after receipt) to the originator with an
indication of Purchaser’s correct Wire Room contact information and an
instruction that such wire should be sent to Purchaser. Compensation for ACH
direct deposits or FedWire direct deposits not forwarded to Purchaser on the
same Business Day as that on which Seller has received such deposits will be
handled in accordance with the applicable rules established by the United States
Council on International Banking. After the respective ACH Direct Deposit
Cut-Off Date or FedWire Direct Deposit Cut-Off Date, Seller may discontinue
accepting and forwarding ACH and FedWire entries and funds and return such
direct deposits to the originators marked “Account Closed.” Seller and its
Affiliates shall not be liable for any overdrafts that may thereby be created.
Purchaser and Seller shall agree on a reasonable period of time prior to the
Closing during which Seller will no longer be obligated to accept new direct
deposit arrangements related to the Branches. At the time of the ACH Direct
Deposit Cut-Off Date, Purchaser will provide ACH originators with account
numbers relating to the Deposits.
     4.4 Direct Debits. As soon as practicable after the date of this Agreement
and after the notice provided in Section 4.2(a), Purchaser shall send
appropriate notice to all customers having accounts constituting Deposits the
terms of which provide for direct debit of such accounts by third parties,
instructing such customers concerning the transfer of customer direct debit
authorizations from Seller to Purchaser. Such notice shall be in a form
reasonably agreed to by the parties. For a period of ninety (90) calendar days
following the Closing, Seller shall transfer to Purchaser all received direct
debits on accounts constituting Deposits each Business Day at 10:00 a.m. New
Jersey time, to the extent reasonably practicable, but in any event not later
than 10:30 a.m. New Jersey time. Such transfers shall contain Direct Debits
effective for that Business Day only. Thereafter, Seller may discontinue
forwarding such entries and return them to the originators marked “Account
Closed.” Purchaser and Seller shall agree on a reasonable period of time prior
to the Closing during which Seller will no longer be obligated to accept new
direct debit arrangements related to the Branches. On the Closing Date,
Purchaser shall provide ACH originators of such Direct Debits with account
numbers relating to the Deposits.
     4.5 Escheat Deposits. No current Escheat Deposits are being sold. After
Closing, Purchaser shall be solely responsible for the proper reporting and
transmission to the appropriate governmental entity of Escheat Deposits.
     4.6 Access to Records. (a) From and after the Closing Date, each of the
parties shall permit the other reasonable access to any applicable Records in
its possession relating to matters

-18-



--------------------------------------------------------------------------------



 



arising on or before the Closing Date and reasonably necessary in connection
with any claim, action, litigation or other proceeding involving the party
requesting access to such Records or in connection with any legal obligation
owed by such party to any present or former depositor or other customer, subject
to confidentiality requirements. All Records, whether held by Purchaser or
Seller, shall be maintained for such periods as are required by law, unless the
parties shall agree in writing to a longer period. Between the date hereof and
the Closing Date, Purchaser and Seller shall use their reasonable best efforts
to develop policies and procedures to be followed by each party in connection
with any request by Purchaser, following the Closing Date, for Seller to provide
it with Records retained by Seller following the Closing.
     (b) Each party agrees that any records or documents that come into its
possession as a result of the transactions contemplated by this Agreement, to
the extent relating to the other party’s business and not relating to the Assets
and Liabilities (which becomes the property of the Purchaser), shall remain the
property of the other party, and shall, upon the other party’s request from time
to time and as it may elect in its sole discretion, be returned to the other
party or destroyed, and each party agrees not to make any use of such records or
documents and to keep such records and documents confidential in accordance with
Section 7.2(b).
     4.7 Interest Reporting and Withholding. (a) Unless otherwise agreed to by
the parties, Seller will report to applicable taxing authorities and holders of
Deposits, with respect to the period from January 1 of the year in which the
Closing occurs through the Closing Date, all interest (including dividends and
other distributions with respect to money market accounts) credited to, withheld
from and any early withdrawal penalties imposed upon the Deposits. Purchaser
will report to the applicable taxing authorities and holders of Deposits, with
respect to all periods from the day after the Closing Date, all such interest
credited to, withheld from and any early withdrawal penalties imposed upon the
Deposits. Any amounts required by any governmental agencies to be withheld from
any of the Deposits through the Closing Date will be withheld by Seller in
accordance with applicable law or appropriate notice from any governmental
agency and will be remitted by Seller to the appropriate agency on or prior to
the applicable due date. Any such withholding required to be made subsequent to
the Closing Date will be withheld by Purchaser in accordance with applicable law
or appropriate notice from any governmental agency and will be remitted by
Purchaser to the appropriate agency on or prior to the applicable due date.
          (b) Unless otherwise agreed by the parties, Seller shall be
responsible for delivering to payees all IRS notices with respect to information
reporting and tax identification numbers required to be delivered through the
Closing Date with respect to the Deposits, and Purchaser shall be responsible
for delivering to payees all such notices required to be delivered following the
Closing Date with respect to the Deposits.
     4.8 Negotiable Instruments. Seller will remove any supply of Seller’s money
orders, official checks, gift checks, travelers’ checks or any other negotiable
instruments located at each of the Branches on the Closing Date.
     4.9 ATM/Debit Cards; POS Cards. Seller will provide Purchaser with a list
of ATM access/debit cards and Point-of-Sale (“POS”) cards issued by Seller to
depositors of any Deposits, and a record thereof in a format reasonably agreed
to by the parties containing all

-19-



--------------------------------------------------------------------------------



 



addresses therefor, as soon as practicable and in no event later than forty-five
(45) Business Days after the date of this Agreement. At or promptly after the
Closing, Seller will provide Purchaser with a revised record through the
Closing. In instances where a depositor of a Deposit made an assertion of error
regarding an account pursuant to the Electronic Funds Transfer Act and Federal
Reserve Board Regulation E, and Seller, prior to the Closing, recredited the
disputed amount to the relevant account during the conduct of the error
investigation, Purchaser agrees to comply with a written request from Seller to
debit such account in a stated amount and remit such amount to Seller, to the
extent of the balance of funds available in the accounts. Seller agrees to
indemnify Purchaser for any claims or losses that Purchaser may incur as a
result of complying with such request from Seller. Seller will not be required
to disclose to Purchaser customers’ PINs or algorithms or logic used to generate
PINs. Purchaser shall reissue ATM access/debit cards to depositors of any
Deposits not earlier than forty-five (45) Business Days nor later than ten
(10) Business Days prior to the Closing Date, which cards shall be effective as
of 11:59 p.m. New Jersey time on the Closing Date. Purchaser and Seller agree to
settle any and all ATM transactions and POS transactions effected on or before
11:59 p.m. New Jersey time on the Closing Date, but processed after the Closing
Date, as soon as practicable. In addition, Purchaser assumes responsibility for
and agrees to pay on presentation all POS transactions initiated before or after
the Closing with POS cards issued by Seller to access Transaction Accounts.
     4.10 Data Processing Conversion for the Branches and Handling of Certain
Items. (a) The parties shall use their reasonable best efforts to have the
conversion of the data processing with respect to the Branches and the Assets
and Liabilities completed on the Closing Date. If the data processing conversion
does not occur on the Closing Date, the parties shall cooperate with each other
(and with their respective third party processors) in order to have the data
processing conversion occur as soon a practicable following the Closing Date.
Seller and Purchaser agree to cooperate to facilitate the orderly transfer of
data processing information in connection with the P&A Transaction. Within ten
(10) Business days of the date of this Agreement, Purchaser and/or its
representatives shall be permitted access (subject to the provisions of
Section 7.2(a)) to review each Branch for the purpose of installing automated
equipment for use by Branch personnel. Following the receipt of all Regulatory
Approvals (except for the expiration of statutory waiting periods), but in no
event later than forty-five (45) Business Days prior to the Closing Date,
Purchaser shall be permitted, at its expense, to install and test communication
lines, both internal and external, from each site and prepare for the
installation of automated equipment on the Closing Date.
          (b) As soon as practicable and in no event more than three
(3) Business Days after the Closing Date, Purchaser shall mail to each depositor
in respect of a Transaction Account (i) a letter approved by Seller requesting
that such depositor promptly cease writing Seller’s drafts against such
Transaction Account and (ii) new drafts which such depositor may draw upon
Purchaser against such Transaction Accounts. Purchaser shall use its reasonable
best efforts to cause these depositors to begin using such drafts and cease
using drafts bearing Seller’s name. The parties hereto shall use their
reasonable best efforts to develop procedures that cause Seller’s drafts against
Transaction Accounts received after the Closing Date to be cleared through
Purchaser’s then-current clearing procedures. During the sixty (60) Business Day
period after the Closing Date, if it is not possible to clear Transaction
Account drafts through Purchaser’s then-current clearing procedures, Seller
shall make available to Purchaser as soon as practicable

-20-



--------------------------------------------------------------------------------



 



but in no event more than three (3) Business Days after receipt all Transaction
Account drafts drawn against Transaction Accounts. Seller shall have no
obligation to pay such forwarded Transaction Account drafts. Upon the expiration
of such sixty (60) Business Day period, Seller shall cease forwarding drafts
against Transaction Accounts. Seller shall be compensated for its processing of
the drafts and for other services rendered to Purchaser during the sixty (60)
Business Day period following the Closing Date.
          (c) Any items that were credited for deposit to or cashed against a
Deposit prior to the Closing and are returned unpaid on or within forty-five
(45) Business Days after the Closing Date (“Returned Items”) will be handled as
set forth herein. Except as set forth below, Returned Items shall be the
responsibility of Seller. If depositor’s bank account at Seller is charged for
the Returned Item, Seller shall forward such Returned Item to Purchaser. If upon
Purchaser’s receipt of such Returned Item there are sufficient funds in the
Deposit to which such Returned Item was credited or any other Deposit
transferred at the Closing standing in the name of the party liable for such
Returned Item, Purchaser will debit any or all of such Deposits an amount equal
in the aggregate to the Returned Item, and shall repay that amount to Seller. If
there are not sufficient funds in the Deposit because of Purchaser’s failure to
honor holds placed on such Deposit, Purchaser shall repay the amount of such
Returned Item to Seller. Any items that were credited for deposit to or cashed
against an account at the Branches to be transferred at the Closing prior to the
Closing and are returned unpaid more than forty-five (45) Business Days after
the Closing will be the responsibility of Seller.
          (d) During the forty-five (45) Business-day period after the Closing
Date, any deposits or other payments received by Purchaser in error shall be
returned to Seller within two (2) Business Days of receipt by Purchaser.
          (e) Prior to the Closing Date, Purchaser will open and maintain one
demand deposit account with Seller, to be used for settlement activity following
the Closing Date. Seller will provide Purchaser with a daily statement for this
account. Purchaser will be responsible for initiating all funding and draw-down
activity against this account. The Purchaser will ensure that all debit
(negative) balances are funded no later than one day following the day the
account went into a negative status. Activity that will be settled through these
accounts will include but not be limited to: items drawn on a Deposit but
presented to Seller for payment, ACH transactions, Direct Debit transactions and
Returned Items.
     4.11 Employee Training. Seller and Purchaser shall agree to mutually
acceptable terms and conditions under which Purchaser shall be permitted to
provide training to Seller’s employees at the Branches who are reasonably
anticipated to become Transferred Employees. Any such training will be conducted
in a manner that will not interfere with the business activities of the
Branches. Purchaser shall reimburse Seller for the additional time spent by, and
all related, reasonable travel expenses incurred by, any such prospective
Transferred Employee in connection with such training activities to the extent
such time and expenses would not have been spent or incurred by such prospective
Transferred Employee but for such training activities. Such training activities
may take place, as mutually agreed by the parties, at a Branch or off-site.
     4.12 Post-Closing Obligations. Notwithstanding anything to the contrary set
forth in this Article 4, any and all actions to be taken by Seller under this
Article 4 commencing on the

-21-



--------------------------------------------------------------------------------



 



date immediately following the Closing Date may be taken by Seller, its
successors or assigns, or any third party designated by Seller or its successors
or assigns.
     4.13 Non-Disclosure and Confidentiality Agreements. Purchaser, on the one
hand, and Seller or its successors or assigns, on the other hand, agree to
cooperate and enter into any Non-Disclosure and Confidentiality Agreement that
the other party may reasonably request with respect to books, records,
contracts, documents, files and other information relating to transitional
matters to be provided under this Article 4.
ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF SELLER
     Seller represents and warrants to Purchaser as follows, except as set forth
in the Seller Disclosure Schedule:
     5.1 Corporate Organization and Authority. Seller is a national banking
association, duly organized and validly existing under the laws of the United
States, and has the requisite power and authority to conduct the business now
being conducted at the Branches. Seller has the requisite corporate power and
authority and has taken all corporate action necessary in order to execute and
deliver this Agreement and to consummate the transactions contemplated hereby.
This Agreement is a valid and binding agreement of Seller enforceable against
Seller in accordance with its terms subject, as to enforcement, to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles.
     5.2 No Conflicts. The execution, delivery and performance of this Agreement
by Seller does not, and will not, (i) violate any provision of its articles of
association or by-laws or (ii) subject to Regulatory Approvals, violate or
constitute a breach of, or default under, any law, rule, regulation, judgment,
decree, ruling or order of any court, government or governmental agency to which
Seller is subject or any agreement or instrument of Seller, or to which Seller
is subject or by which Seller is otherwise bound, which violation, breach,
contravention or default referred to in this clause (ii), individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect
(assuming the receipt of any required consents of lessors under the Branch
Leases in respect of the transactions herein contemplated). Except as would not
individually or in the aggregate be reasonably expected to have a Material
Adverse Effect, Seller has all material licenses, franchises, permits,
certificates of public convenience, orders and other authorizations of all
federal, state and local governments and governmental authorities necessary for
the lawful conduct of its business at each of the Branches as now conducted and,
all such licenses, franchises, permits, certificates of public convenience,
orders and other authorizations, are valid and in good standing and, to Seller’s
Knowledge, are not subject to any suspension, modification or revocation or
proceedings related thereto.
     5.3 Approvals and Consents. Other than Regulatory Approvals or as otherwise
disclosed in writing to Purchaser by Seller prior to the date hereof, no
notices, reports or other filings are required to be made by Seller with, nor
are any consents, registrations, approvals, permits or authorizations required
to be obtained by Seller from, any governmental or regulatory

-22-



--------------------------------------------------------------------------------



 



authorities of the United States or the several States in connection with the
execution and delivery of this Agreement by Seller and the consummation of the
transactions contemplated hereby by Seller, the failure to make or obtain any or
all of which, individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect.
     5.4 Leases. Each Branch Lease is the valid and binding obligation of
Seller, and to Seller’s Knowledge, of each other party thereto; and there does
not exist with respect to Seller’s obligations thereunder, or, to Seller’s
Knowledge, with respect to the obligations of the lessor thereof, any material
default, or event or condition which constitutes or, after notice or passage of
time or both, would constitute a material default on the part of Seller or the
lessor or sublessee, as applicable, under any such Branch Lease or Tenant
Sublease. As used in this Section 5.4, the term “lessor” includes any sub-lessor
of the property to Seller. The Branch Leases give Seller the right to occupy the
building and land comprising the related Branch as described in such respective
Branch Lease. Except as set forth on Section 5.4 of the Seller Disclosure
Schedule, there are no subleases relating to any Branch created or suffered to
exist by Seller, or to Seller’s Knowledge, created or suffered to exist by any
other person.
     5.5 Undisclosed Liabilities. Other than the Liabilities, there are no
material obligations or liabilities of Seller relating to the Branches. Seller
has not promised retiree health or retiree medical benefits to the Branch
Employees.
     5.6 Regulatory Matters. (a) Except as set forth on Section 5.6(a) of the
Seller Disclosure Schedule, there are no pending or, to Seller’s Knowledge,
threatened disputes or controversies between Seller and any federal, state or
local governmental agency or authority that, individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect.
          (b) Neither Seller nor any of its Affiliates has received any
indication from any federal or state governmental agency or authority that such
agency would oppose or refuse to grant a Regulatory Approval.
          (c) Except as set forth on Section 5.6(c) of the Seller Disclosure
Schedule, neither Seller nor any of its Affiliates is a party to any written
order, decree, agreement or memorandum of understanding with, or commitment
letter or similar submission to, any federal or state regulatory agency or
authority charged with the supervision or regulation of depository institutions,
nor has any of them been advised by any such agency or authority that it is
contemplating issuing or requesting any such order, decree, agreement,
memorandum of understanding, commitment letter or submission, in each case
which, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.
     5.7 Compliance with Laws. The banking business of the Branches has been
conducted in compliance with all federal, state and local laws, regulations and
ordinances applicable thereto, except for such instances of noncompliance which,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.
     5.8 Records. The Records respecting the operations of the Branches and the
Assets and Liabilities accurately reflect in all material respects as of their
respective dates the net book

-23-



--------------------------------------------------------------------------------



 



value of the Assets and Liabilities being transferred to Purchaser hereunder.
The Records include all material customary Branch, customer and customer-related
information reasonably necessary to service the Deposits on an ongoing basis,
and to otherwise operate the business being acquired under this Agreement in
substantially the manner currently operated by Seller.
     5.9 Title to Assets. Subject to the terms and conditions of this Agreement,
on the Closing Date Purchaser will acquire good and marketable title to all of
the material Assets, free and clear of any Encumbrances.
     5.10 Deposits. All of the Deposit accounts have been administered and
originated, in compliance in all material respects with the documents governing
the relevant type of Deposit account and all applicable laws. The Deposit
accounts are insured by the FDIC through the Deposit Insurance Fund to the
fullest extent permitted by law, and all premiums and assessments required to be
paid in connection therewith have been paid when due.
     5.11 Environmental Laws; Hazardous Substances. Except as would not,
individually or in the aggregate, have a Material Adverse Effect, each of the
Branches:

  (i)   to Seller’s Knowledge, is and has been operated by Seller in compliance
with all applicable Environmental Laws;     (ii)   is not the subject of any
written notice from any governmental authority or other person alleging the
violation of, or liability under, any applicable Environmental Laws;     (iii)  
is not currently subject to any court order, administrative order or decree
arising under any applicable Environmental Law;     (iv)   to Seller’s
Knowledge, has not been used for the disposal of Hazardous Substances and is not
contaminated with any Hazardous Substances requiring remediation or response
under any applicable Environmental Law; and     (v)   to Seller’s Knowledge, has
not had any releases, emissions, or discharges of Hazardous Substances except as
permitted under applicable Environmental Laws.

     5.12 Purchased Loans. (a)(i) Each Purchased Loan represents the legal,
valid and binding obligation of the related borrower, enforceable by the holder
thereof in accordance with its terms subject, as to enforcement, to applicable
bankruptcy, insolvency, reorganization, liquidation and other similar laws and
equitable principles relating to or affecting the enforcement of creditors’
rights generally.

  (ii)   Each Purchased Loan (A) was originated or purchased by Seller and
(B) to the extent secured, is secured by a valid and enforceable Lien in the
collateral therefor, which Lien is assignable.

-24-



--------------------------------------------------------------------------------



 



  (iii)   Each Purchased Loan complied at the time the Purchased Loan was
originated in all material respects with all applicable requirements of
applicable federal, state, and local laws, and regulations thereunder.

          (b) Except as set forth in this Section 5.12, Seller has not made, is
not making and shall not be deemed to have made, any representation as to the
collectability of any Purchased Loan or as to the creditworthiness, credit
history, or financial condition of any primary or secondary obligor under any
Purchased Loan, or any guarantor or surety thereof, in this Agreement or any
agreement, instrument or other document executed in connection with any of the
transactions contemplated hereby or provided or prepared pursuant hereto or in
connection with any of the transactions contemplated hereby.
     5.13 Brokers’ Fees. Seller has not employed any broker or finder or
incurred any liability for any brokerage fees, commission or finders’ fees in
connection with the transactions contemplated by this Agreement, except for the
fees and commissions of Keefe, Bruyette & Woods, Inc. and Millennium bcp
Investimento, S.A., for which Seller shall be solely liable.
     5.14 Employees. Except as set forth on Section 5.14 of the Seller
Disclosure Schedule, none of the Branch Employees is a party to any collective
bargaining, employment, severance, termination or change of control agreement or
represented by a labor organization of any type other than the established terms
of employment and severance policies of Seller or its Affiliates. Seller is
unaware of any efforts during the past three (3) years to unionize or organize
the employees of the Branches.
     5.15 Parent Approval. This Agreement, and the transactions contained
herein, have been approved by Parent as the sole shareholder of Seller.
     5.16 Limitations on Representations and Warranties. Except for the
representations and warranties specifically set forth in this Agreement, neither
Seller nor any of its agents, Affiliates or representatives, nor any other
person, makes or shall be deemed to make any representation or warranty to
Purchaser, express or implied, at law or in equity, with respect to the
transactions contemplated hereby and Seller hereby disclaims any such
representation or warranty whether by Seller or any of its officers, directors,
employees, agents or representatives or any other person
ARTICLE 6
REPRESENTATIONS AND WARRANTIES OF PURCHASER
     Purchaser represents and warrants to Seller as follows:
     6.1 Corporate Organization and Authority. Purchaser is a stock savings
bank, duly organized and validly existing under the laws of New Jersey and has
the requisite power and authority to conduct the business conducted at the
Branches substantially as currently conducted by Seller. Purchaser has the
requisite corporate power and authority and has taken all corporate action
necessary in order to execute and deliver this Agreement and to consummate the
transactions contemplated hereby. This Agreement is a valid and binding
agreement of Purchaser enforceable against Purchaser in accordance with its
terms subject, as to enforcement,

-25-



--------------------------------------------------------------------------------



 



to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles.
     6.2 No Conflicts. The execution, delivery and performance of this Agreement
by Purchaser does not, and will not, (i) violate any provision of its charter or
by-laws or (ii) subject to Regulatory Approvals, violate or constitute a breach
of, or default under, any law, rule, regulation, judgment, decree, ruling or
order of any court, government or governmental authority to which Purchaser is
subject or any agreement or instrument of Purchaser, or to which Purchaser is
subject or by which Purchaser is otherwise bound, which violation, breach,
contravention or default referred to in this clause (ii), individually or in the
aggregate, would be reasonably expected to have a Material Adverse Effect.
     6.3 Approvals and Consents. Other than Regulatory Approvals, no notices,
reports or other filings are required to be made by Purchaser with, nor are any
consents, registrations, approvals, permits or authorizations required to be
obtained by Purchaser from, any governmental or regulatory authorities of the
United States or the several States in connection with the execution and
delivery of this Agreement by Purchaser and the consummation of the transactions
contemplated hereby by Purchaser, the failure to make or obtain any or all of
which, individually or in the aggregate, would be reasonably expected to have a
Material Adverse Effect.
     6.4 Regulatory Matters. (a) There are no pending or, to Purchaser’s
Knowledge, threatened disputes or controversies between Purchaser and any
federal, state or local governmental agency or authority that, individually or
in the aggregate, would be reasonably expected to have a Material Adverse
Effect.
          (b) Neither Purchaser nor any of its Affiliates has received any
indication from any federal or state governmental agency or authority that such
agency would oppose or refuse to grant a Regulatory Approval.
          (c) Neither Purchaser nor any of its Affiliates is a party to any
written order, decree, agreement or memorandum of understanding with, or
commitment letter or similar submission to, any federal or state regulatory
agency or authority charged with the supervision or regulation of depository
institutions, nor has Purchaser been advised by any such agency or authority
that it is contemplating issuing or requesting any such order, decree,
agreement, memorandum of understanding, commitment letter or submission, in each
case which, individually or in the aggregate, would be reasonably expected to
have a Material Adverse Effect.
          (d) Purchaser is authorized to hold Deposits that are insured by the
FDIC through the Deposit Insurance Fund to the extent permitted by law, and all
premiums and assessments required to be paid in connection therewith have been
paid when due. Purchaser is, and on a pro forma basis giving effect to the P&A
Transaction, will be, (i) at least “well capitalized”, as defined for purposes
of the tests used by the FDIC to evaluate the capital of a New Jersey
state-chartered savings bank, and (ii) in compliance with all capital
requirements, standards and ratios required by each state or federal bank
regulator with jurisdiction over Purchaser, including, without limitation, any
such higher requirement, standard or ratio as shall

-26-



--------------------------------------------------------------------------------



 



apply to institutions engaging in the acquisition of insured institution
deposits, assets or branches, and no such regulator is likely to, or has
indicated that it may, condition any of the Regulatory Approvals upon an
increase in Purchaser’s capital or compliance with any capital requirement,
standard or ratio.
          (e) Purchaser has no reason to believe that it will be required to
divest deposit liabilities or branches as a condition to the receipt of any of
the Regulatory Approvals.
          (f) Each of the subsidiaries or Affiliates of Purchaser that is an
insured depository institution was rated “Satisfactory” or “Outstanding”
following its most recent Community Reinvestment Act examination by the
regulatory agency responsible for its supervision. Purchaser has received no
notice of and has no knowledge of any planned or threatened objection by any
community group to the transactions contemplated hereby.
     6.5 Litigation and Undisclosed Liabilities. There are no actions, suits or
proceedings pending or, to Purchaser’s Knowledge, threatened against Purchaser,
or obligations or liabilities (whether or not accrued, contingent or otherwise)
or, to Purchaser’s Knowledge, facts or circumstances that could reasonably be
expected to result in any claims against or obligations or liabilities of
Purchaser that, individually or in the aggregate, would have a Material Adverse
Effect
     6.6 Financing to be Available. Purchaser’s ability to consummate the
transactions contemplated by this Agreement is not contingent on raising any
equity capital, obtaining financing therefor, consent of any lender or any other
matter relating to funding the P&A Transaction.
     6.7 Brokers’ Fees. Purchaser has not employed any broker or finder or
incurred any liability for any brokerage fees, commission or finders’ fees in
connection with the transactions contemplated by this Agreement, except for fees
and commissions for which Purchaser shall be solely liable.
     6.8 Limitations on Representations and Warranties. Except for the
representations and warranties specifically set forth in this Agreement, neither
Purchaser nor any of its agents, Affiliates or representatives, nor any other
person, makes or shall be deemed to make any representation or warranty to
Seller, express or implied, at law or in equity, with respect to the
transactions contemplated hereby and Purchaser hereby disclaims any such
representation or warranty whether by Purchaser or any of its officers,
directors, employees, agents or representatives or any other person.
ARTICLE 7
COVENANTS OF THE PARTIES
     7.1 Activity in the Ordinary Course. Until the Closing Date, except (i) as
may be required by a Regulatory Authority or applicable law, (ii) as set forth
in Section 7.1 of the Seller Disclosure Schedule or (iii) as contemplated
hereby, (a) Seller shall conduct the business of the Branches (including,
without limitation, filling open positions at the Branches but excluding job
posting in the Branches for open positions at other offices of Seller or its
Affiliates) in the

-27-



--------------------------------------------------------------------------------



 



ordinary and usual course of business consistent with past practice and (b)
Seller shall not, without the prior written consent of Purchaser, which consent
shall not be unreasonably withheld, conditioned or delayed:

  (i)   Increase or agree to increase the salary, remuneration or compensation
of any employee at any Branch other than in accordance with Seller’s existing
customary policies generally applicable to employees having similar rank or
duties or as required by contractual commitments outstanding on the date hereof,
or pay or agree to pay any uncommitted bonus to any employee at any Branch other
than regular bonuses granted in the ordinary course of Seller’s business, or,
other than in the ordinary course of business consistent with past practice,
transfer any employee at any Branch (other than any employees at any Branch who
do not become Transferred Employees) to another branch or office of Seller or
any of its Affiliates, other than temporary assignments of a fill-in nature in
the ordinary course of business;     (ii)   Transfer to or from any Branch to or
from any of Seller’s other operations or branches any material Assets or any
Deposits, except (A) in the ordinary course of business or as contemplated by
this Agreement, (B) upon the unsolicited request of a depositor customer, or
(C) if such Deposit is pledged as security for a loan or other obligation of
Seller;     (iii)   Sell, transfer, assign, encumber or otherwise dispose of or
enter into any contract, agreement or understanding to sell, transfer, assign,
encumber or dispose of any of the Assets existing on the date hereof, except in
the ordinary course of business consistent with past practice;     (iv)   Make
or agree to make any material improvements to the Branches, except with respect
to commitments for such made on or before the date of this Agreement, as set
forth in Section 7.1(iv) of the Seller Disclosure Schedule, and normal
maintenance or refurbishing purchased or made in the ordinary course of
business;     (v)   File any application or give any notice to relocate or close
any Branch or relocate or close any Branch;     (vi)   Amend, terminate or
extend in any material respect any Branch Lease or Tenant Sublease; provided,
however, Seller may extend any Branch Lease or Tenant Sublease if, in its
reasonable business judgment, and after consultation with Purchaser, Seller
determines such extension is necessary to deliver the Branch on the Closing Date
as a fully operative branch banking operation;     (vii)   Except as permitted
by this Section 7.1, knowingly take, or knowingly permit its Affiliates to take,
any action impairing Purchaser’s rights in any Deposit or Asset,

-28-



--------------------------------------------------------------------------------



 



  (viii)   Make any material change to its customary policies for setting rates
on deposits offered at the Branches, except as may be required by applicable
law; or     (ix)   Agree with, or commit to, any person to do any of the things
described in clauses (i) through (viii) except as contemplated hereby.

     7.2 Access and Confidentiality. (a) Until the Closing Date, Seller shall
afford to Purchaser and its officers and authorized agents and representatives
reasonable access during normal operating hours to the properties, books,
records, contracts, documents, files and other information of or relating to the
Assets and Liabilities. Purchaser and Seller each will identify to the other,
within ten (10) calendar days after the date hereof, a selected group of their
respective salaried personnel that shall constitute a “transition group” who
will be available to Seller and Purchaser, respectively, at reasonable times
(limited to normal operating hours) to provide information and assistance in
connection with Purchaser’s investigation of matters relating to the Assets and
Liabilities. Such transition group will also work cooperatively to identify and
resolve issues arising from any commingling of Seller’s records with respect to
the Branches with Seller’s records for its other branches and operations not
subject to this Agreement. Seller shall furnish Purchaser with such additional
financial and operating data and other information about its business operations
at the Branches as may be reasonably necessary for the orderly transfer of the
business operations of the Branches and for purposes of enabling Purchaser to
comply with its securities law disclosure obligations. Any investigation
pursuant to this Section 7.2(a) shall be conducted in such manner as not to
interfere unreasonably with the conduct of Seller’s business. Notwithstanding
the foregoing, Seller shall not be required to provide access to or disclose
information where such access or disclosure would impose an unreasonable burden
on Seller, or any employee of Seller or would violate or prejudice the rights of
customers, jeopardize any attorney-client privilege or contravene any law, rule,
regulation, order, judgment, decree, fiduciary duty or binding agreement entered
into prior to the date of this Agreement. The parties hereto shall use
reasonable best efforts to make appropriate substitute disclosure arrangements
under circumstances in which the restrictions of the preceding sentence apply.
          (b) Each party to this Agreement shall hold, and shall cause its
respective directors, officers, employees, agents, consultants and advisors to
hold, in strict confidence, except to the extent necessary to discharge
obligations pursuant to Section 7.3 or unless compelled to disclose by judicial
or administrative process or, based on the advice of its counsel, by other
requirements of law or the applicable requirements of any regulatory agency or
relevant stock exchange, all non-public records, books, contracts, instruments,
computer data and other data and information (collectively, “Information”)
concerning the other party (or, if required under a contract with a third party,
such third party) furnished to it by such other party or its representatives
pursuant to this Agreement (except to the extent that such information can be
shown to have been (i) previously known by such party on a non-confidential
basis, (ii) in the public domain through no fault of such party or (iii) later
lawfully acquired from other sources by the party to which it was furnished),
and neither party shall release or disclose such Information to any other
person, except its auditors, attorneys, financial advisors, bankers, other
consultants and advisors and, to the extent permitted above, any Regulatory
Authority. Without limiting the foregoing, Purchaser may meet with Branch
Employees and any other employees of Seller, promptly following execution of
this Agreement and through the Closing to discuss

-29-



--------------------------------------------------------------------------------



 



employment retention and other employment related matters at mutually agreeable
times and so long as such meetings do not interfere unreasonably with the
conduct of Seller’s business. Seller shall be provided with a copy of any
written offers of employment made by Purchaser to any employee of Seller
promptly after such offer of employment is made.
     7.3 Regulatory Approvals. As soon as practicable and in no event later than
fifteen (15) Business Days after the date of this Agreement, and assuming the
full and timely cooperation and assistance of Seller, Purchaser and Seller shall
prepare and file any applications, notices and filing required in order to
obtain the Regulatory Approvals. Purchaser and Seller shall use commercially
reasonable efforts to obtain each such approval as promptly as reasonably
practicable and to the extent best possible in order to permit the Closing to
occur not later than September 30, 2010. Purchaser and Seller will use
commercially reasonable efforts to cooperate in connection therewith (including
the furnishing of any information and any reasonable undertaking or commitments
which may be required to obtain the Regulatory Approvals). Each party will
provide the other with copies of any applications and all correspondence
relating thereto prior to filing, other than material filed in connection
therewith under a claim of confidentiality. If any Regulatory Authority shall
require the modification of any of the terms and provisions of this Agreement as
a condition to granting any Regulatory Approval, the parties hereto will
negotiate in good faith to seek a mutually agreeable adjustment to the terms of
the transaction contemplated hereby, such agreement not to be unreasonably
withheld, conditioned or delayed.
     7.4 Consents. (a) Each of Seller and Purchaser agrees to use commercially
reasonable efforts to obtain from lessors under Branch Leases and any other
parties the consent of which is required in order to assign or transfer any
Asset or Deposit to Purchaser on the Closing Date, any required consents to such
assignment or transfer to Purchaser on the Closing Date and any release of
Seller by such lessors from any and all obligations and liabilities pursuant to
the Branch Leases; provided that in the case of any Branch Lease, if any consent
set forth in this Section 7.4(a) is not obtained, notwithstanding Seller’s and
Purchaser’s use of commercially reasonable efforts as required hereunder, the
parties may take such actions as specified in Purchaser Disclosure
Schedule 7.4(a) with respect to such Branch Lease; provided, further, that (i)
each of Seller and Purchaser shall not be obligated to incur any monetary
obligations or expenditures to the parties whose consent is requested in
connection with the utilization of its commercially reasonable efforts to obtain
any such required consents and releases.
          (b) Seller will use commercially reasonable efforts to procure
estoppel certificates substantially in the form of Schedule 7.4(b)-1 attached
hereto, from each lessor under Branch Leases and in the form of
Schedule 7.4(b)-2 from each subtenant under Tenant Leases, which certificates
shall be at the expense of the Purchaser; provided that in the case of any
Branch Lease, if any estoppel certificate as set forth in this Section 7.4(b)-1
is not obtained, notwithstanding Seller’s use of commercially reasonable efforts
as required hereunder, the parties may take such actions as specified in
Purchaser Disclosure Schedule 7.4(b) with respect to such Branch Lease;
provided, further, that Seller shall not be obligated to incur any monetary
obligations or expenditures to lessors or subtenants in connection with the
utilization of its commercially reasonable efforts to obtain such estoppel
certificates.

-30-



--------------------------------------------------------------------------------



 



          (c) Seller will use its commercially reasonable efforts to procure non
disturbance agreements from any mortgage lender holding a mortgage lien on any
real property at which a Branch Lease is operated, substantially in the form of
Schedule 7.4(c) hereto; provided, however, Seller shall not be obligated to
incur any monetary obligations or expenditures to mortgage lenders in connection
with the utilization of its commercially reasonable efforts to obtain such non
disturbance agreements.
          (d) Purchaser and Seller agree to use commercially reasonable efforts
to enter into a sublease for a period of six months after the Closing covering
the ground floor of premises located at 267 Lafayette Street, Newark, New Jersey
07105.
     7.5 Efforts to Consummate; Further Assurances. (a) Purchaser and Seller
agree to use reasonable best efforts to satisfy or cause to be satisfied as soon
as practicable their respective obligations hereunder and the conditions
precedent to the Closing.
          (b) From time to time following the Closing, at Purchaser’s request
and expense, Seller will duly execute and deliver such assignments, bills of
sale, deeds, acknowledgments and other instruments of conveyance and transfer as
shall be necessary or appropriate to vest in Purchaser the full legal and
equitable title to the Assets.
          (c) Subject to Section 4.2, on and after the Closing Date, each party
will promptly deliver to the other all mail and other communications properly
addressable or deliverable to the other as a consequence of the P&A Transaction;
and without limitation of the foregoing, on and after the Closing Date, Seller
shall promptly forward any mail, communications or other material relating to
the Deposits or the Assets transferred on the Closing Date, including, but not
limited to, that portion of any IRS “B” tapes that relates to such Deposits, to
such employees of Purchaser at such addresses as may from time to time be
specified by Purchaser in writing.
          (d) The costs incurred by a party in performing its obligations to the
other (x) under Sections 7.5(a) and (c) shall be borne by the initial recipient
and (y) otherwise under this Section 7.5 shall be borne by Purchaser.
     7.6 Solicitation of Accounts. (a) For a period of forty-eight (48) months
following the Closing Date, Seller, Parent and BCP agree that it and its
Affiliates shall not offer financial services and products to any Customer,
provided, however, that nothing in this Section 7.6 shall prohibit (i) Seller
from communicating in the normal course of business with Customers whom Seller
maintains a loan or other credit relationship following the Closing and (ii) BCP
and its Affiliates from communicating in the normal course of business with
Customers with respect to (1) banking or financial services activities outside
of the United States and (2) remittance services pursuant to the Remittance
Processing Agreement or otherwise. Without limiting the foregoing, Seller and
its Affiliates will not use confidential information contained in Branch
customer information files to solicit financial services business, including
deposits and other financial products, from any Customer, provided, however,
that nothing in this Section 7.6 shall prohibit (i) Seller from communicating in
the normal course of business with Customers whom Seller maintains a loan or
other credit relationship following the Closing and (ii) BCP from communicating
in the normal course of business with Customers with respect to (1) banking or

-31-



--------------------------------------------------------------------------------



 



financial services activities outside of the United States and (2) remittance
services pursuant to the Remittance Processing Agreement or otherwise. For a
period of forty eight (48) months following the Closing Date, neither Seller,
Parent or BCP, nor any of their affiliates, shall establish or operate a branch
office in New Jersey, New York or Massachusetts, except that (i) nothing in this
section 7.6 shall limit or prohibit the Seller, Parent or BCP from providing
investment banking services to its customers or Customers so long as such
services do not require BCP to establish or operate a branch office in New
Jersey, New York or Massachusetts, (ii) Seller shall be permitted to maintain a
main office in New Jersey until such time that Seller completes the liquidation
process for national banks pursuant to the rules and regulations of the OCC,
(iii) Seller or its Affiliates shall be permitted to maintain an office for the
administration of its business, including, without limitation, the collection of
loans other than the Purchased Loans and (iv) in the event Purchaser does not
operate any of the Branches in Massachusetts, BCP shall be permitted to open and
maintain a representative office in Massachusetts. Notwithstanding the
foregoing, the provisions in this Section 7.6(a) shall not apply to Seller or
BCP or their respective successors or assigns if Seller or BCP is acquired in a
merger, stock sale or asset sale transaction with a third-party.
          (b) Prior to the Closing Date, Purchaser agrees that it will not
attempt to solicit Branch Customers through advertising nor transact its
business in a way which would induce such Customers to close any account and
open accounts directly with Purchaser or would otherwise result in a transfer of
all or a portion of an existing account from Seller to Purchaser or its
Affiliates. Notwithstanding the foregoing sentence, Purchaser and its Affiliates
shall be permitted to (i) engage in advertising, solicitations or marketing
campaigns not directed to or targeted at such Customers, (ii) engage in lending,
deposit, safe deposit, trust or other financial services relationships existing
as of the date hereof with such Customers through other branch offices of
Purchaser, (iii) respond to unsolicited inquiries by such Customers with respect
to banking or other financial services, and (iv) provide notices or
communications relating to the transactions contemplated hereby in accordance
with the provisions hereof.
     7.7 Insurance. Seller will maintain in effect until the Closing Date all
casualty and public liability policies relating to the Branches and maintained
by Seller on the date hereof or to procure comparable replacement coverage and
maintain such policies or replacement coverage in effect until the Closing Date.
Purchaser shall provide all casualty and public liability insurance for the
Branches after the Closing Date.
     7.8 Change of Name, Etc. Immediately after the Closing, Purchaser will
(a) change the name and logo on all documents and facilities relating to the
Assets and the Liabilities to Purchaser’s name and logo, (b) notify all persons
whose Deposits or Safe Deposit Agreements are transferred under this Agreement
of the consummation of the transactions contemplated by this Agreement, and
(c) provide all appropriate notices to the FDIC and any other Regulatory
Authorities required as a result of the consummation of such transactions.
Seller shall cooperate with any commercially reasonable request of Purchaser
directed to accomplish the removal of Seller’s signage by Purchaser and the
installation of Purchaser’s signage by Purchaser; provided, however, that (i)
all such removals and all such installations shall be at the expense of
Purchaser, (ii) such removals and installations shall be performed in such a
manner that does not unreasonably interfere with the normal business activities
and operations of the Branches, (iii) such installed signage shall comply with
the applicable Branch Lease and all applicable zoning

-32-



--------------------------------------------------------------------------------



 



and permitting laws and regulations, and (iv) such installed signage shall have,
if necessary, received the prior approval of the owner or landlord of the
facility, and such installed signage shall be covered in such a way as to make
the Purchaser signage unreadable at all times prior to the Closing, but such
cover shall display the name and/or logo of Seller (or of its Affiliates) in a
manner reasonably acceptable to Seller. Purchaser agrees not to use any forms or
other documents bearing Seller or any of its Affiliates’ name or logo after the
Closing without the prior written consent of Seller, and, if such consent is
given, Purchaser agrees that all such forms or other documents to which such
consent relates will be stamped or otherwise marked in such a way that
identifies Purchaser as the party using the form or other document.
ARTICLE 8
TAXES AND EMPLOYEES
     8.1 Tax Representations. Seller represents and warrants to Purchaser that,
all material Tax Returns with respect to the Assets, the Liabilities or the
operation of the Branches that are required to be filed (taking into account any
extension of time within which to file) before the Closing Date have been or
will be duly filed, and all material Taxes shown to be due on such Tax Returns
have been or will be paid in full.
     8.2 Proration of Taxes. For purposes of this Agreement, in the case of any
Straddle Period, (1) Property Taxes for the Pre-Closing Tax Period shall be
equal to the amount of such Property Taxes for the entire Straddle Period
multiplied by a fraction, the numerator of which is the number of days during
the Straddle Period that are in the Pre-Closing Tax Period and the denominator
of which is the number of days in the entire Straddle Period, and (2) Taxes
(other than Property Taxes) for the Pre-Closing Tax Period shall be computed as
if such taxable period ended as of the close of business on the Closing Date.
     8.3 Sales and Transfer Taxes. Purchaser shall pay all transfer, recording,
sales, use (including all bulk sales Taxes) and other similar Taxes and fees
(collectively, the “Transfer Taxes”), that are payable or that arise as a result
of the P&A Transaction, when due. The party which has the primary obligation to
do so under applicable Law shall file any Tax Return that is required to be
filed in respect of Transfer Taxes described in this Section 8.3, and the other
party shall cooperate with respect thereto as necessary. Purchaser shall
indemnify and hold Seller harmless from and against any such Taxes.
     8.4 Information Returns. At the Closing or as soon thereafter as is
practicable, Seller shall provide Purchaser with a list of all Deposits on which
Seller is back-up withholding as of the Closing Date.
     8.5 Payment of Amount Due under Article 8. Any payment by Seller to
Purchaser, or to Seller from Purchaser, under this Article 8 (other than
payments required by Section 8.3) to the extent due at the Closing may be offset
against any payment due the other party at the Closing. All subsequent payments
under this Article 8 shall be made as soon as determinable and shall be made and
bear interest from the date due to the date of payment as provided in
Section 3.3(c).

-33-



--------------------------------------------------------------------------------



 



     8.6 Assistance and Cooperation. After the Closing Date, each of Seller and
Purchaser shall:
          (a) Make available to the other and to any taxing authority as
reasonably requested all relevant information, records, and documents relating
to Taxes with respect to the Assets, the Liabilities, or the operation of the
Branches;
          (b) Provide timely notice to the other in writing of any pending or
proposed Tax audits (with copies of all relevant correspondence received from
any taxing authority in connection with any Tax audit or information request) or
Tax assessments with respect to the Assets, the Liabilities, or the operation of
the Branches for taxable periods for which the other may have a liability under
this Agreement; and
          (c) The party requesting assistance or cooperation shall bear the
other party’s reasonable out-of-pocket expenses in complying with such request
to the extent that those expenses are attributable to fees and other costs of
unaffiliated third party service providers.
     8.7 Transferred Employees. (a) Purchaser shall hire each Branch Employee of
Seller on and as of the Closing Date. On and after the Closing Date, each Branch
Employee employed by Seller, as of the first day of such Branch Employee’s
active employment with Purchaser or one of its Affiliates, shall be defined as a
“Transferred Employee” for purposes of this Agreement. Each Transferred
Employee’s employment with Seller shall cease as of the Closing Date. Subject to
the provisions of this Section 8.7, Transferred Employees shall be subject to
the employment terms, conditions and rules applicable to other similarly
situated employees of Purchaser. Nothing contained in this Agreement shall be
construed as an employment contract between Purchaser and any Transferred
Employee. For a period of four years following the Closing Date, neither BCP nor
Seller shall, directly or through an affiliate or entity or otherwise, hire any
Transferred Employee for employment in the United States.
          (b) Each Transferred Employee shall be provided employment subject to
the following terms and conditions:

  (i)   Except as otherwise specifically provided herein, from and after the
Closing Date, each Transferred Employee shall be provided employee benefits and
compensation opportunities that are substantially equivalent to those provided
to similarly situated employees of the Purchaser in accordance with the terms of
Purchaser’s employee benefit plans commencing on the Closing Date. Without
limiting the generality of the foregoing, Purchaser shall provide each
Transferred Employee with credit for such Transferred Employee’s period of
service as recognized by Seller immediately prior to the Closing Date (including
any service credited from predecessors by merger or acquisition to Seller) with
respect to all of Purchaser’s employee benefit plans, practices and policies
(but not for accrual of benefits under any defined benefit pension plan or
post-retirement welfare benefit plan of the Purchaser), provided that such
service shall not be recognized to the extent such recognition would result in a
duplication of benefits and provided that such credit for prior service

-34-



--------------------------------------------------------------------------------



 



      with Seller will not be provided with respect to the Purchaser’s employee
stock ownership plan.     (ii)   Each Transferred Employee shall be eligible to
participate in the medical, dental, or other welfare plans of Purchaser, as such
plans may exist, on and after the Closing Date. Purchaser shall not apply any
pre-existing conditions, waiting periods, or other similar limitations to the
Transferred Employees, except the extent that any of the same is applicable to
the employees of Purchaser.

          (c) Except as provided in this Section 8.7, Seller shall remain solely
responsible for any and all liabilities and obligations arising under the
employee benefit plans (or associated assets and liabilities) of Seller and its
Affiliates with respect to service of the Transferred Employees prior to the
Closing Date, and Purchaser shall not assume or otherwise acquire any of the
employee benefit plans of Seller and its Affiliates. Seller shall pay,
discharge, and be responsible for (i) all salary and wages arising out of
employment of each Transferred Employee through the Closing Date , and (ii) any
employee benefits (including, but not limited to, accrued vacation) arising
under Seller’s employee benefit plans and employee programs prior to the Closing
Date, including (x) benefits with respect to claims incurred prior to the
Closing Date but reported after the Closing Date and (y) severance, if any,
payable to any Branch Employee solely as a result of the cessation of such
Branch Employee’s employment with Seller and its Affiliates pursuant to and in
accordance with the terms and conditions of the severance plan of Seller and its
Affiliates applicable to such Branch Employee as of immediately prior to the
Closing Date. From and after the Closing Date, Purchaser shall pay, discharge,
and be responsible for all salary, wages, and benefits arising out of or
relating to the employment of each Transferred Employee by Purchaser from and
after the Closing Date, including, without limitation, all claims under
Purchaser’s welfare benefits plans incurred after the Closing Date. Claims are
incurred as of the date services are provided or disability payments are
accrued, notwithstanding when the injury or illness may have occurred. Seller
shall be responsible for all retiree medical claims and benefits under Seller’s
retiree medical plans or programs with respect to the Transferred Employees and
any former Branch Employees, such that the Purchaser shall have no liability
with respect to any retiree medical plan maintained by Seller.
          (d) Nothing in this Agreement shall be construed to grant any Branch
Employee a right to continued employment by, or to receive any payments or
benefits from, Purchaser or Seller or their respective Affiliates or through any
employee benefit plan. This Agreement shall not limit Purchaser’s or Purchaser’s
Affiliate’s ability or right to amend or terminate any benefit or compensation
plan or program of Purchaser or its Affiliates and nothing contained herein
shall be construed as an amendment to or modification of any such plan. This
Section 8.7 shall be binding upon and inure solely to the benefit of each party
to this Agreement, and nothing in this Section 8.7, express or implied, is
intended to confer upon any other person, including, any current or former
director, officer or employee of Seller or any of its Affiliates, any rights or
remedies of any nature whatsoever under or by reason of this Section 8.7.
          (e) Seller shall adopt appropriate retention incentives for critical
employees, which incentives shall be designed to encourage such employees to
remain in the employ of Seller through the Closing Date and/or the data
processing conversion date. Upon written

-35-



--------------------------------------------------------------------------------



 



request by Purchaser, Seller shall provide documentation related to such
retention incentives to Purchaser.
ARTICLE 9
CONDITIONS TO CLOSING
     9.1 Conditions to Obligations of Purchaser. Unless waived in writing by
Purchaser, the obligation of Purchaser to consummate the P&A Transaction is
conditioned upon satisfaction of each of the following conditions:
          (a) Regulatory Approvals. The Regulatory Approvals shall have been
made or obtained, and shall remain in full force and effect, and all waiting
periods applicable to the consummation of the P&A Transaction shall have expired
or been terminated.
          (b) Orders. No court or governmental authority of competent
jurisdiction shall have enacted, issued, promulgated, enforced or entered any
statute, rule, regulation, judgment, decree, injunction or other order (whether
temporary, preliminary or permanent) (any of the foregoing, an “Order”) which is
in effect and which prohibits or makes illegal the consummation of the P&A
Transaction.
          (c) Representations and Warranties; Covenants. The representations and
warranties of Seller contained in this Agreement shall be true in all respects
as of the Closing Date (except that representations and warranties as of a
specified date need only be true on and as of such date); provided, however,
that for purposes of determining the satisfaction of the condition set forth in
this Section 9.1(c), such representations and warranties shall be deemed to be
so true and correct if the failure or failures of such representations and
warranties to be true and correct do not constitute, individually or in the
aggregate, a Material Adverse Effect with respect to Seller. Purchaser shall
have received at Closing a certificate to that effect dated as of such Closing
Date and executed by the Chief Executive Officer, Chief Financial Officer,
President or the Senior Vice President of Legal and Governmental Affairs of
Seller. Seller shall have performed its covenants and agreements herein on or
prior to the Closing Date in all material respects. Purchaser shall have
received at Closing a certificate to that effect dated as of such Closing Date
and executed by the Chief Executive Officer, Chief Financial Officer, President
or the Senior Vice President of Legal and Governmental Affairs of Seller.
          (d) Remittance Processing Agreement. The Remittance Processing
Agreement shall be in full force and effect and enforceable in accordance with
its terms.
     9.2 Conditions to Obligations of Seller. Unless waived in writing by
Seller, the obligation of Seller to consummate the P&A Transaction is
conditioned upon satisfaction of each of the following conditions:
          (a) Regulatory Approvals. The Regulatory Approvals shall have been
made or obtained, and shall remain in full force and effect, and all waiting
periods applicable to the consummation of the P&A Transaction shall have expired
or been terminated.

-36-



--------------------------------------------------------------------------------



 



          (b) Orders. No court or governmental authority of competent
jurisdiction shall have enacted, issued, promulgated, enforced or entered any
Order which is in effect and which prohibits or makes illegal the consummation
of the P&A Transaction.
          (c) Representations and Warranties; Covenants. The representations and
warranties of Purchaser contained in this Agreement shall be true in all
respects as of the Closing Date (except that representations and warranties as
of a specific date need to be true only as of such date); provided, however,
that for purposes of determining the satisfaction of the condition set forth in
this Section 9.2(c), such representations and warranties shall be deemed to be
so true and correct if the failure or failures of such representations and
warranties to be true and correct do not constitute, individually or in the
aggregate, a Material Adverse Effect with respect to Purchaser. Seller shall
have received at Closing a certificate to that effect dated as of such Closing
Date and executed by the Chief Operating Officer, Chief Financial Officer,
President or any Executive Vice President of Purchaser. Purchaser shall have
performed its covenants and agreements herein on or prior to the Closing Date in
all material respects. Seller shall have received at Closing a certificate to
that effect dated as of such Closing Date and executed by the Chief Executive
Officer, Chief Operating Officer, or any Executive Vice President of Purchaser.
          (d) Remittance Processing Agreement. The Remittance Processing
Agreement shall be in full force and effect and enforceable in accordance with
its terms.
ARTICLE 10
TERMINATION
     10.1 Termination. This Agreement may be terminated at any time prior to the
Closing Date:
          (a) By the mutual written agreement of Purchaser and Seller;
          (b) By Seller or Purchaser, in the event of a breach by the other of
any representation, warranty or agreement contained herein which is not cured or
cannot be cured within thirty (30) calendar days after written notice of such
termination has been delivered to the breaching party and which would if
occurring or continuing on the Closing Date, permit the terminating party not to
consummate the P&A Transaction under the standard set forth in Sections 9.1(c)
or 9.2(c), as applicable;
          (c) By Seller or Purchaser, in the event the Closing has not occurred
by November 30, 2010, unless the failure to so consummate is due to a breach of
this Agreement by the party seeking to terminate; or
          (d) By either Seller or Purchaser, if any governmental agencies or
authorities that must grant a Regulatory Approval has denied approval of the P&A
Transaction or any governmental agency or authority of competent jurisdiction
shall have issued a final and nonappealable order permanently enjoining or
otherwise prohibiting the consummation of the P&A Transaction.

-37-



--------------------------------------------------------------------------------



 



     10.2 Effect of Termination. In the event of termination of this Agreement
and abandonment of the transactions contemplated hereby pursuant to
Section 10.1, no party hereto (or any of its directors, officers, employees,
agents or Affiliates) shall have any liability or further obligation to any
other party, except as provided in Section 7.2(b) and except that neither Seller
nor Purchaser shall be relieved or released from any liabilities or damages
arising out of any willful breach of this Agreement.
ARTICLE 11
INDEMNIFICATION
     11.1 Indemnification. (a) Subject to Section 11.4, Seller and BCP shall
indemnify and hold harmless Purchaser and any person directly or indirectly
controlling or controlled by Purchaser and their respective directors, officers,
employees, agents and attorneys from and against any and all Losses arising out
of or attributable to the following:

  (i)   any material breach of any representation or warranty made by Seller in
this Agreement;     (ii)   any material breach of any covenant or agreement to
be performed by Seller pursuant to this Agreement; or     (iii)   any liability,
obligation or duty of Seller that is not a Liability.

          (b) Subject to Section 11.4, Purchaser shall indemnify and hold
harmless Seller and any person directly or indirectly controlling or controlled
by Seller and their respective directors, officers, employees, agents and
attorneys from and against any and all Losses arising out of or attributable to
the following:

  (i)   any material breach of any representation or warranty made by Purchaser
in this Agreement;     (ii)   any material breach of any covenant or agreement
to be performed by Purchaser pursuant to this Agreement; or     (iii)   the
Liabilities.

          (c) To exercise its indemnification rights under this Section 11.1 as
a result of the assertion against it of any claim or potential liability for
which indemnification is provided, the indemnified party shall promptly notify
the indemnifying party of the assertion of such claim, discovery of any such
potential liability or the commencement of any action or proceeding in respect
of which indemnity may be sought hereunder (including, with respect to claims
arising from a breach of representation or warranty made in Article 8, the
commencement of an audit, administrative investigation or judicial proceeding by
any governmental authority); provided, however, that in no event shall notice of
claim for indemnification under this Agreement be given later than the
expiration of one (1) year from the Closing Date (excluding only claims for
indemnification under Sections 11.1(a)(iii) and 11.1(b)(iii), which may be given
at any time); provided, further, that any delay or failure by the indemnified
party to give notice shall relieve

-38-



--------------------------------------------------------------------------------



 



the indemnifying party of its obligations hereunder only to the extent, if at
all, that the indemnifying party is actually and materially prejudiced by reason
of such delay or failure. The indemnified party shall advise the indemnifying
party of all facts relating to such assertion within the knowledge of the
indemnified party, and shall afford the indemnifying party the opportunity, at
the indemnifying party’s sole cost and expense, to defend against such claims
for liability. In any such action or proceeding, the indemnified party shall
have the right to retain its own counsel, but the fees and expenses of such
counsel shall be at its own expense unless (i) the indemnifying party and the
indemnified party mutually agree to the retention of such counsel or (ii) the
named parties to any such suit, action, or proceeding (including any impleaded
parties) include both the indemnifying party and the indemnified party, and the
indemnified party receives a written legal opinion which states that the
representation of the indemnifying party and the indemnified party by the same
counsel would be inadvisable due to actual or potential differing defenses or
conflicts of interests between them.
          (d) Neither party to this Agreement shall settle, compromise,
discharge or consent to an entry of judgment with respect to a claim or
liability subject to indemnification under this Article 11 without the other
party’s prior written consent (which consent shall not be unreasonably withheld,
conditioned or delayed); provided that the indemnifying party may agree without
the prior written consent of the indemnified party to any settlement,
compromise, discharge or consent to an entry of judgment in each case that by
its terms obligates the indemnifying party to pay the full amount of the
liability in connection with such claim or any lesser amount which would satisfy
any such claim and which unconditionally releases the indemnified party from all
liability in connection with such claim.
          (e) Notwithstanding anything to the contrary contained in this
Agreement:

  (i)   an indemnifying party shall not be liable under this Section 11.1, other
than in respect of Sections 11.1(a)(iii) and 11.1(b)(iii), for any Losses
sustained by the indemnified party unless and until the aggregate amount of all
indemnifiable Losses sustained by the indemnified party other than in respect of
Sections 11.1(a)(iii) and 11.1(b)(iii) shall exceed $50,000, in which event the
indemnifying party shall provide indemnification hereunder in respect of all
such indemnifiable Losses in excess of $50,000; provided, however, that any
individual items where the loss relating thereto is less than $5,000 shall not
be aggregated for purposes hereof and provided further, however, that the
maximum amount of indemnifiable Losses that an indemnifying party shall, in the
aggregate, be required to pay to the indemnified party pursuant to this
Article 11, other than in respect of Sections 11.1(a)(iii) and 11.1(b)(iii),
shall be an amount not to exceed $1,000,000.     (ii)   in no event shall either
party hereto be entitled to consequential or punitive damages or damages for
lost profits in any action relating to the subject matter of this Agreement.

          (f) Notwithstanding the foregoing, if a third party claim includes or
would reasonably be expected to include both a claim for Taxes that are
Liabilities pursuant to Section

-39-



--------------------------------------------------------------------------------



 



2.2(a)(vi) (“Purchaser Taxes”) and a claim for Taxes that are not Liabilities
pursuant to Section 2.2(a)(vi) (“Seller Taxes”), and such claim for Seller Taxes
is not separable from such a claim for Purchaser Taxes, Purchaser (if the claim
for Purchaser Taxes exceeds or reasonably would be expected to exceed in amount
the claim for Seller Taxes) or otherwise Seller (Seller or Purchaser, as the
case may be, the “Controlling Party”) shall be entitled to control the defense
of such third party claim (such third party claim, a “Tax Claim”). In such case,
the other party (Seller or Purchaser, as the case may be, the “Non-Controlling
Party”) shall be entitled to participate fully (at the Non-Controlling Party’s
sole expense) in the conduct of such Tax Claim and the Controlling Party shall
not settle such Tax Claim without the consent of such Non-Controlling Party
(which consent shall not be unreasonably withheld, conditioned or delayed). The
costs and expenses of conducting the defense of such Tax Claim shall be
reasonably apportioned based on the relative amounts of the Tax Claim that are
Seller Taxes and that are Purchaser Taxes.
          (g) Notwithstanding any other term or provision of this Agreement, the
indemnifying party will not be required to indemnify the indemnified party for a
Loss to the extent that the indemnified party receives insurance payments
covering such Loss, provided that the occurrence of such Loss would not result
in the loss of any insurance coverage by the indemnified party. In the event
that any insurance paid to the indemnified party shall be less that the amount
of the Loss, the indemnifying party shall remain liable for the difference
between the insurance payment received and the amount of the Loss.
     11.2 Exclusivity. After the Closing, except as expressly set forth in
Section 8.3, and except in the case of common law fraud relating to the entry
into this Agreement, this Article 11 will provide the exclusive remedy for any
misrepresentation, breach of warranty, covenant or other agreement or other
claim arising out of this Agreement or the transactions contemplated hereby;
provided that it is understood and agree that the foregoing shall not prevent a
party from seeking or obtaining specific performance, injunctive relief or any
other available non-monetary equitable remedy.
     11.3 AS-IS Sale; Waiver of Warranties. Except as set forth in Article 5 and
Section 8.1, Purchaser acknowledges that the Assets and Liabilities are being
sold and accepted on an “AS-IS-WHERE-IS” basis, and are being accepted without
any representation or warranty. As part of Purchaser’s agreement to purchase and
accept the Assets and Liabilities AS-IS-WHERE-IS, and not as a limitation on
such agreement, TO THE FULLEST EXTENT PERMITTED BY LAW, SELLER HEREBY DISCLAIMS
AND PURCHASER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES AND RELEASES ANY AND
ALL ACTUAL OR POTENTIAL RIGHTS PURCHASER MIGHT HAVE AGAINST SELLER OR ANY PERSON
DIRECTLY OR INDIRECTLY CONTROLLING SELLER REGARDING ANY FORM OF WARRANTY,
EXPRESS OR IMPLIED, OF ANY KIND OR TYPE, RELATING TO THE ASSETS AND LIABILITIES,
EXCEPT THOSE SET FORTH IN ARTICLE 5 AND SECTION 8.1. SUCH WAIVER AND RELEASE IS,
TO THE FULLEST EXTENT PERMITTED BY LAW, ABSOLUTE, COMPLETE, TOTAL AND UNLIMITED
IN EVERY WAY. SUCH WAIVER AND RELEASE INCLUDES TO THE FULLEST EXTENT PERMITTED
BY LAW, BUT IS NOT LIMITED TO, A WAIVER AND RELEASE OF EXPRESS WARRANTIES
(EXCEPT THOSE SET FORTH IN ARTICLE 5 AND SECTION 8.1), IMPLIED WARRANTIES,
WARRANTIES OF FITNESS FOR A PARTICULAR USE,

-40-



--------------------------------------------------------------------------------



 



WARRANTIES OF MERCHANTABILITY, WARRANTIES OF HABITABILITY, STRICT LIABILITY
RIGHTS AND CLAIMS OF EVERY KIND AND TYPE, INCLUDING BUT NOT LIMITED TO CLAIMS
REGARDING DEFECTS WHICH WERE NOT OR ARE NOT DISCOVERABLE, ALL OTHER EXTANT OR
LATER CREATED OR CONCEIVED OF STRICT LIABILITY OR STRICT LIABILITY TYPE CLAIMS
AND RIGHTS.
     11.4 Survival. (a) The parties’ respective representations and warranties
contained in this Agreement shall survive until the first anniversary of the
Closing Date, and thereafter neither party may claim any Loss in relation to a
breach thereof. The agreements and covenants contained in this Agreement shall
not survive the Closing except to the extent expressly contemplating performance
thereafter.
          (b) No claim based on any breach of any representation or warranty
shall be valid or made unless notice with respect thereto is given to the
indemnifying party in accordance with this Agreement on or before the date
specified in Section 11.1(c).
ARTICLE 12
MISCELLANEOUS
     12.1 Assignment. Neither this Agreement nor any of the rights, interests or
obligations of either party may be assigned by either party hereto without the
prior written consent of the other party, and any purported assignment in
contravention of this Section 12.1 shall be void.
     12.2 Binding Effect. This Agreement and all of the provisions hereof shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns.
     12.3 Public Notice. Prior to the Closing Date, neither Purchaser nor Seller
shall directly or indirectly make or cause to be made any press release for
general circulation, public announcement or disclosure or issue any notice or
general communication to employees with respect to any of the transactions
contemplated hereby without the prior written consent of the other party (which
consent shall not be unreasonably withheld, conditioned or delayed). Purchaser
and Seller each agree that, without the other party’s prior written consent, it
shall not release or disclose any of the terms or conditions of the transactions
contemplated herein to any other person. Notwithstanding the foregoing, each
party may make such public disclosure, based on the advice of its counsel, to
any Regulatory Authority, as may be required by law or as necessary to obtain
the Regulatory Approvals. For the avoidance of any doubt, both Seller and
Purchaser covenant and agree that any press release prepared by either party
announcing the execution of this Agreement or the consummation of the P&A
Transaction shall be subject to the other party’s review and approval, which
approval shall not be unreasonably withheld, conditioned or delayed.
     12.4 Notices. All notices, requests, demands, consents and other
communications given or required to be given under this Agreement and under the
related documents shall be in writing and delivered to the applicable party at
the address indicated below:

-41-



--------------------------------------------------------------------------------



 



  If to Seller:   Millennium bcpbank, n.a.
BCP Holdings (USA), Inc.
255 Lafayette Street
Newark, New Jersey, 07105
Attention: Joâo Lopes Raimundo
Fax: (973) 522-1920     With a copy to:   Day Pitney LLP
7 Times Square
New York, New York 10036
Attention: Ronald H. Janis
Fax: (212) 916-2940     If to Purchaser:   Investors Savings Bank
101 JFK Parkway
Short Hills, New Jersey 07078
Fax: (973) 924-5192
Attention: Domenick A. Cama
    With a copy to:   Luse Gorman Pomerenk & Schick
5335 Wisconsin Avenue, N.W., Suite 780
Washington, D.C. 20015
Attention: John J. Gorman
Fax: (202) 362-2902

or, as to each party at such other address as shall be designated by such party
in a written notice to the other party complying as to delivery with the terms
of this Section. Any notices shall be in writing, including telegraphic or
facsimile communication, and may be sent by registered or certified mail, return
receipt requested, postage prepaid, or by fax, or by overnight delivery service.
Notice shall be effective upon actual receipt thereof.
     12.5 Expenses. Except as expressly provided otherwise in this Agreement,
each party shall bear any and all costs and expenses which it incurs, or which
may be incurred on its behalf, in connection with the preparation of this
Agreement and consummation of the transactions described herein, and the
expenses, fees, and costs necessary for any approvals of the appropriate
Regulatory Authorities.
     12.6 Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of New Jersey applicable to agreements
made and entirely to be performed in such commonwealth and without regard to its
principles of conflict of laws. The parties hereto agree that any suit, action
or proceeding seeking to enforce any provision of, or based on any matter
arising out of or in connection with, this Agreement or the transactions
contemplated hereby shall be brought in any federal or state court sitting in
Essex County, New Jersey. BCP, Parent and Seller hereby consent to service of
process within the State of New Jersey and expressly waive any and all
objections they may have as to venue in any of such courts within the State of
New Jersey with respect to any dispute arising out of this Agreement.

-42-



--------------------------------------------------------------------------------



 



     12.7 Waiver of Jury Trial. The parties hereby waive, to the fullest extent
permitted by law, any right to trial by jury of any claim, demand, action, or
cause of action (i) arising under this Agreement or (ii) in any way connected
with or related or incidental to the dealings of the parties in respect of this
Agreement or any of the transactions contemplated hereby, in each case, whether
now existing or hereafter arising, and whether in contract, tort, equity, or
otherwise. The parties hereby further agree and consent that any such claim,
demand, action, or cause of action shall be decided by court trial without a
jury and that the parties may file a copy of this Agreement with any court as
written evidence of the consent of the parties to the waiver of their right to
trial by jury.
     12.8 Entire Agreement; Amendment. (a) This Agreement contains the entire
understanding of and all agreements between the parties hereto with respect to
the subject matter hereof and supersedes any prior or contemporaneous agreement
or understanding, oral or written, pertaining to any such matters which
agreements or understandings shall be of no force or effect for any purpose;
provided, however, that the terms of any confidentiality agreement between the
parties hereto previously entered into, to the extent not inconsistent with any
provisions of this Agreement, shall continue to apply.
          (b) This Agreement may not be amended or supplemented in any manner
except by mutual agreement of the parties and as set forth in a writing signed
by the parties hereto or their respective successors in interest. The waiver of
any beach of any provision under this Agreement by any party shall not be deemed
to be waiver of any preceding or subsequent breach under this Agreement. No such
waiver shall be effective unless in writing.
     12.9 Third Party Beneficiaries. Except as expressly provided in
Section 11.1, this Agreement shall not benefit or create any right or cause of
action in or on behalf of any person other than Seller and Purchaser.
     12.10 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. A facsimile or electronic
copy of a signature page shall be deemed to be an original signature page.
     12.11 Headings. The headings used in this Agreement are inserted for
purposes of convenience of reference only and shall not limit or define the
meaning of any provisions of this Agreement.
     12.12 Severability. If any provision of this Agreement, as applied to any
party or circumstance, shall be judged by a court of competent jurisdiction to
be void, invalid or unenforceable, the same shall in no way effect any other
provision of this Agreement, the application of any such provision and any other
circumstances or the validity or enforceability of the other provisions of this
Agreement.
     12.13 Specific Performance. The parties hereto agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof (and, more specifically, that irreparable
damage would likewise occur if the P&A Transaction was not consummated), and,
accordingly, that the parties shall be entitled to seek an injunction or

-43-



--------------------------------------------------------------------------------



 



injunctions to prevent breaches of this Agreement or to enforce specifically the
performance of the terms and provisions hereof (including the parties’
obligation to consummate the P&A Transactions, subject to the terms and
conditions of this Agreement).

-44-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their duly authorized officers as of the date and year first above
written.

            MILLENNIUM BCP BANK, NATIONAL
ASSOCIATION
      By:           Joâo Lopes Raimundo        President and Chief Executive
Officer        SOLELY WITH RESPECT TO SECTIONS 7.6 AND ARTICLE 11,

BCP HOLDINGS (USA), INC.
      By:           Joâo Lopes Raimundo        Corporate Secretary       BANCO
COMERCIAL PORTUGUES, S.A
      By:           Joâo Lopes Raimundo        Senior Manager              By:  
        Robert Swalef        Senior Manager        INVESTORS SAVINGS BANK
      By:           Kevin Cummings        President and Chief Executive Officer 
   

-45-